EXECUTION VERSION


jpm.jpg [jpm.jpg]
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF


JANUARY 11, 2018

AMONG

XHR LP

THE LENDERS PARTY HERETO

AND

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT


WELLS FARGO BANK, NATIONAL ASSOCIATION AND KEYBANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS


CITIBANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS

___________________________

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC, AND
KEYBANC CAPITAL MARKETS INC.,
AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS
 
 
 
 
 
 





    



--------------------------------------------------------------------------------


TABLE OF CONTENTS
        


 
 
 
Page
ARTICLE I
 
DEFINITIONS
1
 
 
 
 
SECTION 1.01
 
Defined Terms
1
SECTION 1.02
 
Classification of Loans and Borrowings
32
SECTION 1.03
 
Terms Generally
32
SECTION 1.04
 
Accounting Terms; GAAP; Pro Forma Calculations
32
 
 
 
 
ARTICLE II
 
THE CREDITS
33
 
 
 
 
SECTION 2.01
 
Commitments
33
SECTION 2.02
 
Loans and Borrowings
33
SECTION 2.03
 
Requests for Revolving Borrowings
34
SECTION 2.04
 
Incremental Facilities
35
SECTION 2.05
 
Swingline Loans
38
SECTION 2.06
 
Letters of Credit
40
SECTION 2.07
 
Funding of Borrowings
45
SECTION 2.08
 
Interest Elections
45
SECTION 2.09
 
Termination and Reduction of Commitments
47
SECTION 2.10
 
Repayment of Loans; Evidence of Debt
47
SECTION 2.11
 
Prepayment of Loans
48
SECTION 2.12
 
Fees
48
SECTION 2.13
 
Interest
50
SECTION 2.14
 
Alternate Rate of Interest
51
SECTION 2.15
 
Increased Costs
52
SECTION 2.16
 
Break Funding Payments
53
SECTION 2.17
 
Taxes
54
SECTION 2.18
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
57
SECTION 2.19
 
Mitigation Obligations; Replacement of Lenders
59
SECTION 2.20
 
Defaulting Lenders
60
SECTION 2.21
 
Extension of Revolving Maturity Date
62
 
 
 
 
ARTICLE III
 
REPRESENTATION AND WARRANTIES
62
 
 
 
 
SECTION 3.01
 
Organization; Powers
62
SECTION 3.02
 
Authorization; Enforceability
63
SECTION 3.03
 
Governmental Approvals; No Conflicts
63
SECTION 3.04
 
Financial Condition; No Material Adverse Effect
63
SECTION 3.05
 
Properties
63
SECTION 3.06
 
Litigation and Environmental Matters
64
SECTION 3.07
 
Compliance with Laws and Agreements
64
SECTION 3.08
 
Investment Company Status
64
SECTION 3.09
 
Taxes
65
SECTION 3.10
 
ERISA
65
SECTION 3.11
 
Disclosure
65
SECTION 3.12
 
Anti-Corruption Laws and Sanctions
65



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
    


 
 
 
Page
SECTION 3.13
 
Federal Reserve Board Regulations
66
SECTION 3.14
 
Subsidiaries
66
SECTION 3.15
 
Solvency
66
SECTION 3.16
 
REIT Status
66
SECTION 3.17
 
Insurance
66
SECTION 3.18
 
EEA Financial Institutions
66
 
 
 
 
ARTICLE IV
 
CONDITIONS
66
 
 
 
 
SECTION 4.01
 
Effective Date
66
SECTION 4.02
 
Each Credit Event
68
 
 
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
69
 
 
 
 
SECTION 5.01
 
Financial Statements; Ratings Change and Other Information
69
SECTION 5.02
 
Notices of Material Events
70
SECTION 5.03
 
Existence; Conduct of Business; REIT Status; Stock Listing
71
SECTION 5.04
 
Payment of Obligations
71
SECTION 5.05
 
Maintenance of Properties; Insurance
71
SECTION 5.06
 
Books and Records; Inspection Rights
71
SECTION 5.07
 
Compliance with Laws
72
SECTION 5.08
 
Use of Proceeds and Letters of Credit
72
SECTION 5.09
 
Accuracy of Information
72
SECTION 5.10
 
Notices of Asset Sales, Encumbrances or Dispositions
72
SECTION 5.11
 
Additional Guarantors; Additional Unencumbered Properties
73
SECTION 5.12
 
Releases of Guaranties
73
 
 
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
74
 
 
 
 
SECTION 6.01
 
Indebtedness
74
SECTION 6.02
 
Liens
74
SECTION 6.03
 
Fundamental Changes; Changes in Business; Asset Sales
75
SECTION 6.04
 
[Reserved]
75
SECTION 6.05
 
Swap Agreements
75
SECTION 6.06
 
Restricted Payments
76
SECTION 6.07
 
Transactions with Affiliates
76
SECTION 6.08
 
[Reserved]
76
SECTION 6.09
 
Sale and Leaseback
76
SECTION 6.10
 
Changes in Fiscal Periods
76
SECTION 6.11
 
Payments and Modifications of Subordinate Debt
76
SECTION 6.12
 
Financial Covenants
77
 
 
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
77
 
 
 
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
81
 
 
 
 
ARTICLE IX
 
MISCELLANEOUS
83
 
 
 
 
SECTION 9.01
 
Notices
83



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
    


 
 
 
Page
SECTION 9.02
 
Waivers; Amendments
85
SECTION 9.03
 
Expenses; Indemnity; Damage Waiver
86
SECTION 9.04
 
Successors and Assigns
88
SECTION 9.05
 
Survival
93
SECTION 9.06
 
Counterparts; Integration; Effectiveness; Electronic Execution
93
SECTION 9.07
 
Severability
94
SECTION 9.08
 
Right of Setoff
94
SECTION 9.09
 
Governing Law; Jurisdiction; Consent to Service of Process
94
SECTION 9.10
 
WAIVER OF JURY TRIAL
95
SECTION 9.11
 
Headings
95
SECTION 9.12
 
Confidentiality
95
SECTION 9.13
 
Material Non-Public Information
96
SECTION 9.14
 
Authorization to Distribute Certain Materials to Public-Siders
96
SECTION 9.15
 
Interest Rate Limitation
97
SECTION 9.16
 
USA PATRIOT Act
97
SECTION 9.17
 
No Advisory or Fiduciary Responsibility
97
SECTION 9.18
 
Acknowledgment and Consent to Bail-In of EAA Financial Institutions
98
SECTION 9.19
 
Transitional Arrangements
98





iii



--------------------------------------------------------------------------------






SCHEDULES:
Schedule EGL -- Eligible Ground Leases
Schedule ES -- Excluded Subsidiaries
Schedule 2.01A -- Lenders; Commitments
Schedule 2.01B -- Swingline Lenders; Swingline Commitments
Schedule 2.01C -- Issuing Banks; Letter of Credit Commitments
Schedule 2.06-- Existing Letters of Credit
Schedule 3.05 -- Unencumbered Properties
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Request
Exhibit C-1 -- Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-3 -- Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-1 -- Form of Revolving Loan Note
Exhibit D-2 -- Form of Swingline Loan Note
Exhibit E -- Form of Compliance Certificate




iv



--------------------------------------------------------------------------------






AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of January 11, 2018, among XHR LP, a Delaware limited partnership, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to that certain Revolving Credit Agreement dated as of February 3, 2015
(the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement to, among other things,
extend the maturity date thereunder;
WHEREAS, the Administrative Agent and the Lenders party hereto are willing to so
amend and restate the Existing Credit Agreement on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Adjusted Net Operating Income” means, for any fiscal period for any Real Estate
Asset, (a) the Net Operating Income (or proportionate share of Net Operating
Income from a Real Estate Asset owned jointly by an Investment Affiliate) from
such Real Estate Asset minus (b) a reserve for capital expenditures and
replacements equal to four percent (4%) of the annual gross revenues for such
Real Estate Asset (or proportionate share of such reserve for a Real Estate
Asset owned by an Investment Affiliate).


    



--------------------------------------------------------------------------------





“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Agreement” has the meaning assigned to it in the recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate if a Eurodollar Borrowing
with a one month Interest Period was being made on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Borrower or any of its Affiliates
from time to time concerning or relating to money laundering, bribery or
corruption.
“Applicable Credit Rating” means a rating assigned to the Company’s Index Debt
by Moody’s, S&P or Fitch.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below.


2



--------------------------------------------------------------------------------





(a)    From and after the Effective Date and until the Debt Rating Pricing
Election Date, the “Eurodollar - Applicable Rate” or the “ABR - Applicable
Rate”, as the case may be, shall be determined by the range into which the
Leverage Ratio falls in the table below:
RATIO LEVEL
LEVERAGE RATIO
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
Level I
< 4.0 to 1.0
1.50%
0.50%
Level II
> 4.0 to 1.0 and
< 4.5 to 1.0
1.60%
0.60%
Level III
> 4.5 to 1.0 and < 5.0 to 1.0
1.65%
0.65%
Level IV
> 5.0 to 1.0 and < 5.5 to 1.0
1.80%
0.80%
Level V
> 5.5 to 1.0 and < 6.0 to 1.0
1.95%
0.95%
Level VI
> 6.0 to 1.0
2.25%
1.25%



For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Leverage Ratio shall become effective as of the
first Business Day immediately following the date a compliance certificate is
delivered in accordance with Section 5.01(d); provided, however, that if such
compliance certificate is not delivered in accordance with Section 5.01(d) and
has not been delivered within thirty (30) days after notice from the
Administrative Agent or the Required Lenders to the Borrower notifying the
Borrower of the failure to deliver such compliance certificate on the date when
due in accordance with Section 5.01(d), then the Applicable Rate shall be the
percentage that would apply to the Level VI Ratio and it shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered and shall remain in effect until such compliance
certificate is delivered. The Applicable Rate from the Effective Date until the
delivery of the compliance certificate for the fiscal quarter ending December
31, 2017 shall be based on Level I.
If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.
(b)    From and after the Debt Rating Pricing Election Date, the “Eurodollar -
Applicable Rate”, the “ABR - Applicable Rate” or the “Facility Fee Rate”, as the
case may be, shall be determined solely by the Applicable Credit Ratings in the
table below:


3



--------------------------------------------------------------------------------





RATINGS LEVEL
MOODY’S/
S&P/FITCH APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
FACILITY FEE RATE
Level I Rating
A3/A- or higher
0.825%
0%
0.125%
Level II Rating
Baa1/BBB+
0.875%
0%
0.15%
Level III Rating
Baa2/BBB
1.00%
0%
0.20%
Level IV Rating
Baa3/BBB-
1.20%
0.20%
0.25%
Level V Rating
Below Baa3/BBB- or unrated
1.55%
0.55%
0.30%

For purposes of this clause (b), if at any time the Company has two (2)
Applicable Credit Ratings, the Applicable Rate and Facility Fee Rate shall be
the rate per annum applicable to the highest Applicable Credit Rating; provided
that if the highest Applicable Credit Rating and the lowest Applicable Credit
Rating are more than one ratings category apart, the Applicable Rate and
Facility Fee Rate shall be the rate per annum applicable to Applicable Credit
Rating that is one ratings category below the highest Applicable Credit Rating.
If at any time the Company has three (3) Applicable Credit Ratings, and such
Applicable Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Applicable Credit Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
highest of the Applicable Credit Ratings were used; and (B) if the difference
between such Applicable Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate and Facility Fee
Rate shall be the rate per annum that would be applicable if the average of the
two (2) highest Applicable Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
second highest Applicable Credit Rating of the three were used. If at any time
the Company has only one Applicable Credit Rating (and such Credit Rating is
from Moody’s or S&P), the Applicable Rate and Facility Fee Rate shall be the
rate per annum applicable to such Applicable Credit Rating. If the Company
neither has an Applicable Credit Rating from Moody’s nor S&P, the Applicable
Rate and Facility Fee Rate shall be the rate per annum applicable to an
Applicable Credit Rating of “below BBB-/Baa3 or unrated” in the tables above.
Each change in the Applicable Rate and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the


4



--------------------------------------------------------------------------------





effectiveness of any such amendment, the Applicable Rate and Facility Fee Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of any of (i) the Company, (ii) the
Borrower or (iii) the general partner of the Borrower.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.
“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Credit Exposure then
outstanding; provided, that in calculating any Lender’s Revolving Credit
Exposure for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.12(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or


5



--------------------------------------------------------------------------------





liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means XHR LP, a Delaware limited partnership.
“Borrowing” means (a) Loans of the same Type and Class, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent


6



--------------------------------------------------------------------------------





such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;
(b)    marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
issuance and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s;
(c)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(d)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(f)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Original Effective Date) shall beneficially own a percentage of the then
outstanding Equity Interests of the Company having the power, directly or
indirectly, to vote for the election of directors (or their equivalent) of the
Company (“Voting Equity Interests”) that is more than 35% of the outstanding
Voting Equity Interests of the Company; or any “person” or “group” otherwise
acquires the power to direct, directly or indirectly, the management or policies
of the Company; or (b) during any period of 12 consecutive months, individuals
who at the beginning of any such 12-month period constituted the Board of
Directors of Company (together with any new directors whose election by such
Board or whose nomination for election by the shareholders of Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; (c) the
Company or a Wholly-Owned


7



--------------------------------------------------------------------------------





Subsidiary of the Company shall cease to be the sole general partner of the
Borrower; or (d) the Company shall cease to directly or indirectly own at least
70% of the limited partnership interests in the Borrower.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date such Lender or Issuing Bank became a party to this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law” regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, unless the context otherwise
requires, its Revolving Commitment.
“Commitment Fee Rate” means, to the extent in effect as calculated on a daily
basis, for any calendar quarter (a) 0.30% per annum, if the average daily
Revolving Commitment Utilization Percentage for such quarter is less than 50%,
and (b) 0.20% per annum, if the average daily Revolving Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Company” means Xenia Hotels & Resorts, Inc., a Maryland corporation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


8



--------------------------------------------------------------------------------





“Consolidated EBITDA” means for any period, without duplication, an amount equal
to the net income or loss of the Company, the Borrower and their subsidiaries on
a consolidated basis determined in accordance with GAAP (excluding losses
attributable to the sale or other disposition of assets and the adjustment for
so-called “straight-line rent accounting”) for such period plus (x) the
following to the extent deducted in computing such consolidated net income or
loss for such period: (i) Consolidated Interest Expense for such period, (ii)
the provision for Federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization for such period, (iv) other non-cash charges for
such period and non-recurring cash charges for such period, (v) acquisition
costs of the Borrower and its subsidiaries for such period in an aggregate
amount of up to $5,000,000 in any fiscal year of the Borrower and (vi) all
losses attributable to the sale or other disposition of assets in such period,
and minus (y) to the extent included in computing such consolidated net income
or loss for such period, all gains attributable to the sale or other disposition
of assets or debt restructurings in such period, all of the foregoing as
adjusted to include the pro rata share of the Company, the Borrower and their
subsidiaries on a consolidated basis of the net income or loss of all Investment
Affiliates for such period, determined and adjusted in the same manner as
provided above in this definition with respect to the net income or loss of the
Company, the Borrower and their subsidiaries on a consolidated basis.
“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense for such period, plus (b) the aggregate
amount of scheduled principal payments attributable to Total Indebtedness
(excluding optional prepayments and scheduled principal payments due on maturity
of any such Indebtedness) required to be made during such period by the Company,
the Borrower or any of their consolidated subsidiaries, plus (c) a percentage of
all such scheduled principal payments required to be made during such period by
any Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense equal to the greater of (x) the percentage of the
principal amount of such Indebtedness for which the Company, the Borrower or any
of their subsidiaries is liable and (y) the pro rata share of the Company, the
Borrower and such subsidiaries on a consolidated basis of such Investment
Affiliate, plus (d) dividends on the Company’s preferred stock required to be
made during such period pursuant to the Company’s organizational documents, plus
(e) all rental payments due and payable with respect to such period under ground
leases of any properties at which the Company, the Borrower and/or any of such
subsidiaries are tenants.
“Consolidated Interest Expense” means, for any period for the Company, the
Borrower and their subsidiaries, the sum (without duplication) for such period
of: (i) total interest expense, whether paid or accrued, of the Company, the
Borrower and such subsidiaries, including, to the extent not capitalized, fees
payable in connection with this Agreement and other Indebtedness permitted by
this Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, including the
Company’s, the Borrower’s and such subsidiaries’ share of interest expenses in
Joint Ventures but excluding amortization or write-off of debt discount and


9



--------------------------------------------------------------------------------





expense, (ii) amortization of costs related to interest rate protection
contracts and rate buydowns, (iii) capitalized interest, (iv) amortization of
Capitalized Loan Fees of the Company, the Borrower and such subsidiaries, (v)
interest incurred on any liability or obligation that constitutes a Contingent
Obligation of the Company and such subsidiaries and (vi) to the extent not
included in clauses (i), (ii), (iii), (iv) and (v) each of the Company’s, the
Borrower’s and such subsidiaries’ pro rata share of all interest expense and
other amounts of the type referred to in such clauses of any Investment
Affiliate.
“Consolidated Tangible Net Worth” means, at any date of determination, (i) Total
Asset Value minus (ii) Total Indebtedness.
“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of (i)
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or monetized, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as recorded on the balance sheet and in
the footnotes to the most recent financial statements required to be delivered
pursuant to Sections 5.01(a) and 5.01(b). Notwithstanding anything contained
herein to the contrary, guarantees of completion or other performance shall not
be deemed to be Contingent Obligations unless and until a claim for payment has
been made thereunder, at which time any such guaranty of completion or other
performance shall be deemed to be a Contingent Obligation in an amount equal to
the maximum reasonable anticipated liability in respect of any such claim.
Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the amount of such guaranty shall be deemed to be 100%
thereof unless and only to the extent that


10



--------------------------------------------------------------------------------





(i) such other Person has delivered cash or Cash Equivalents to secure all or
any part of such Person’s obligations under such joint and several guaranty (in
which case the amount of such guaranty shall be reduced by the amount of such
cash or Cash Equivalents) or (ii) such other Person holds an Investment Grade
Rating from any of Fitch, Moody’s or S&P, or has creditworthiness otherwise
reasonably acceptable to the Administrative Agent (in which case the amount of
such guaranty shall be zero), and (2) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender.
“Debt Rating Pricing Election Date” means the date on which (a) the Company has
received an Investment Grade Rating from Moody’s or S&P and such Investment
Grade Rating continues to exist on the date that the Borrower gives its election
notice described below and (b) the Borrower has delivered written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) of its
election (which shall be irrevocable) to have the Applicable Rates determined by
reference to the Applicable Credit Ratings instead of the Leverage Ratio.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both as specified in Article VII would,
unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a


11



--------------------------------------------------------------------------------





condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of (i) a Bankruptcy Event
or (ii) a Bail-In Action.
“Development Property” means a Real Estate Asset owned by the Borrower or one of
its Subsidiaries on which the construction or redevelopment of a hotel or other
hospitality property has commenced, other than any Real Estate Asset with
respect to which any interruption of construction or redevelopment has lasted
for more than one hundred and twenty (120) consecutive days and is then
continuing. Such Real Estate Asset shall be treated as a Development Property
until construction is completed and a certificate of occupancy (or its
equivalent in the applicable jurisdiction) has been issued.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of, a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the latest Maturity Date; provided, however, that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its direct or indirect subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.
“Disqualified Institution” has the meaning assigned to such term in the
definition of “Ineligible Institution”.
“Distressed Mortgage Note” has the meaning assigned to such term in the
definition of “Total Asset Value”.
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).


12



--------------------------------------------------------------------------------





“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which is
January 11, 2018.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security systems.
“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee and any Disqualified
Institution is subject to Section 9.04(e).
“Eligible Ground Lease” means each ground lease that would constitute a
financeable ground lease on customary terms to a prudent institutional lender in
the business of making commercial real estate loans and having a remaining term,
including any optional extension terms


13



--------------------------------------------------------------------------------





exercisable unilaterally by the tenant, of no less than 35 years from the
Effective Date (or, in the case of a shorter term, the leasehold interest of the
lessee reverts to a fee interest of such lessee at the end of such term). The
Eligible Ground Leases as of the Effective Date are listed on Schedule EGL.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the failure to meet the minimum funding standards of Section 412 of
the Code or Section 302 of ERISA, or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of such
minimum funding standards, with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability


14



--------------------------------------------------------------------------------





under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in critical or endangered status,
or insolvent or in reorganization, within the meaning of Title IV of ERISA, (h)
the imposition of a Lien under the Code or ERISA on the assets of the Borrower
or any ERISA Affiliate or the notification to the Borrower or any ERISA
Affiliate that such a Lien will be imposed on account of any Plan or
Multiemployer Plan; or (i) the failure by the Borrower or any ERISA Affiliate to
make a required contribution to any Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiaries” means the Subsidiaries of the Borrower listed on
Schedule ES attached hereto, as such Schedule ES may be updated by an Authorized
Officer of the Borrower to include (a) any Subsidiary acquired pursuant to an
acquisition permitted hereunder which is financed with Secured Indebtedness that
is permitted by this Agreement and each Subsidiary thereof that guarantees such
Secured Indebtedness (in each case to the extent that guaranteeing the
Obligations is prohibited by such Secured Indebtedness), (b) any Subsidiary of
an Excluded Subsidiary, (c) any Subsidiary that is not a Wholly-Owned Subsidiary
of the Borrower, and is either acquired pursuant to an acquisition permitted
hereunder or formed in a manner not expressly prohibited hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations and (d) any Subsidiary of the Borrower organized in a jurisdiction
other than the United States or any state thereof; provided that each such
Subsidiary shall cease to be an Excluded Subsidiary hereunder if such Secured
Indebtedness is repaid or becomes unsecured or if such Subsidiary ceases to
guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed


15



--------------------------------------------------------------------------------





on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in
such Loan, Letter of Credit or Commitment (other than pursuant to an assignment
requested by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to it in the recitals.
“Facility Fee Rate” means that rate determined pursuant to paragraph (b) of the
definition of “Applicable Rate”.
“Facility Increase” has the meaning assigned to such term in Section 2.04.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and, to the extent substantively
comparable with Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any of (i) the Company, (ii) the Borrower or
(iii) the general partner of the Borrower.


16



--------------------------------------------------------------------------------





“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fitch” means Fitch, Inc. and its successors.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.
“Guarantors” means the Company and the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.
“Incremental Commitments” has the meaning assigned to such term in Section 2.04.
“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, or with respect to commercial letter of credit or similar
facilities, and all obligations of


17



--------------------------------------------------------------------------------





such Person owed as an account party or applicant on any standby letters of
credit, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Equity
Interests of such Person (other than (i) obligations existing on the Effective
Date that any direct or indirect parent of such Person has the right (subject to
satisfaction of applicable securities law requirements, including the filing of
registration statements) to satisfy by delivery of its Equity Interests, (ii)
obligations that any direct or indirect parent of such Person is given the right
to satisfy by delivery of its Equity Interests and (iii) obligations with
respect to preferred stock of the Company), (h) all Contingent Obligations of
such Person in respect of Indebtedness of other Persons of the types described
in the foregoing clauses (a) through (g), (i) all obligations of the kind
referred to in clause (a) through (h) above secured by any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) the net obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of any Indebtedness under clause (d) or clause
(i) above shall be limited to the lesser of the amount of such Indebtedness that
is Nonrecourse Indebtedness or the fair market value of the assets securing such
Indebtedness that is Nonrecourse Indebtedness, as reasonably determined by the
Borrower. The amount of Indebtedness of any Person shall be calculated at the
outstanding principal amount based on the contract and not reflecting purchase
accounting or other adjustments pursuant to GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, (d) a company, partnership,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof or (e) a Person (i) which (A) is a
competitor of the Company or the Borrower in the business of owning and/or
operating hotel and hospitality properties or (B) invests, as one of its primary
lines of business, in hotel and hospitality real estate assets similar to the
Real Estate Assets and (ii) which as of any date of determination has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Electronic System) not less than ten (10) Business Days prior to such date;
provided that “Disqualified


18



--------------------------------------------------------------------------------





Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.
“Information Memorandum” means the Confidential Information Memorandum dated
November 2017 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the then applicable Revolving Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Affiliate” means any unconsolidated subsidiary or Joint Venture of
the Company, the Borrower and their consolidated subsidiaries.


19



--------------------------------------------------------------------------------





“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s, BBB- or better from S&P, or BBB- or better from Fitch.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, and KeyBank National Association in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank (or another Lender, with the consent of such Lender and the Borrower), in
which case the term “Issuing Bank” shall include any such Affiliate (or such
Lender) with respect to Letters of Credit issued by such Affiliate (or such
Lender). Each reference herein to the “Issuing Bank” shall mean all of the
Issuing Banks, each Issuing Bank, any Issuing Bank or the applicable Issuing
Bank, as the context may require.
“Joint Lead Arrangers” means the Persons named as “Joint Lead Arrangers” on the
cover page to this Agreement.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“KeyBank 2015 Credit Agreement” means that certain Term Loan Agreement, dated as
of October 22, 2015, by and among the Borrower, KeyBank National Association, as
administrative agent, and the lenders and other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“KeyBank 2017 Credit Agreement” means that certain Term Loan Agreement, dated as
of September 13, 2017, by and among the Borrower, KeyBank National Association,
as administrative agent, and the lenders and other parties from time to time
party thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time.


20



--------------------------------------------------------------------------------





“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders and the Issuing Banks.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.04(b)(iv).
“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing)


21



--------------------------------------------------------------------------------





relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits hereto) the Notes, the Guaranties, and any other agreements entered
into in connection herewith or therewith by the Borrower or any other Loan Party
with or in favor of the Administrative Agent and/or the Lenders, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof and letter of credit applications described in Section 2.06(a)..
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Borrower and its Subsidiaries of properties or
assets of a Person for a gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisition) or (b) one or more
transactions for the purpose of or resulting, directly or indirectly, in the
acquisition (including, without limitation, a merger or consolidation or any
other combination with another Person) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisitions).
“Major Renovation” means, with respect to any Real Estate Asset, any
construction or renovation project that during any 90 consecutive day period
renders more than 20% of the same rooms in such Real Estate Asset out of service
during such period.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company or the Borrower to
perform any of its payment obligations under this Agreement or any other Loan
Document or (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights of or remedies available to the Administrative
Agent, the Issuing Bank and the Lenders under this Agreement or any other Loan
Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company, the Borrower and its Subsidiaries in
an aggregate principal amount exceeding (x) $75,000,000, in the case of Recourse
Indebtedness, and (y) $150,000,000, in the case of Nonrecourse Indebtedness.


22



--------------------------------------------------------------------------------





“Material Subsidiary” means (a) each Subsidiary of the Borrower that directly or
indirectly owns or leases a property that is to be treated as an Unencumbered
Property for purposes of this Agreement and (b) each other Subsidiary of the
Borrower that has assets that constitute more than five percent (5%) of Total
Asset Value, in each case, other than an Excluded Subsidiary.
“Maturity Date” means, unless the context otherwise requires, the Revolving
Maturity Date.
“Maximum Increase Amount” has the meaning assigned to such term in Section 2.04.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage Note” means a note receivable held by the Borrower or one of its
Subsidiaries that is secured by a first mortgage Lien on real property.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate is obligated to make
contributions or with respect to which the Borrower or any ERISA Affiliate has
any liability, actual or contingent.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Obligations (or a guaranty of
the Obligations), or entitles another Person to obtain or claim the benefit of a
Lien on any assets of such Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
“Net Operating Income” means, with respect to any Real Estate Asset for any
period, rental and other operating income attributable to such Real Estate Asset
minus all expenses and other proper charges incurred in connection with the
operation of such Real Estate Asset (including, without limitation, real estate
taxes, management fees (in the amount of the actual management fees for such
Real Estate), franchise fees, payments as lessee under ground leases and bad
debt expenses (which, for the avoidance of doubt, shall exclude any write-offs
of accounts receivable in the ordinary course of business)) during such period;
but, in any case, calculated before (i.e. without regard to) payment of or
provision for debt service charges for such period, income taxes for such
period, capital expenses for such period, and depreciation, amortization, and
other non-cash expenses for such period, all as determined in accordance with
GAAP.
“New Revolving Commitments” has the meaning assigned to such term in Section
2.04.


23



--------------------------------------------------------------------------------





“New Revolving Lender” has the meaning assigned to such term in Section 2.04.
“New Revolving Loan” has the meaning assigned to such term in Section 2.04.
“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness (or the
portion thereof) in respect of which recourse for payment (except for customary
exceptions for fraud, intentional misrepresentation, gross negligence, willful
misconduct, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, bankruptcy, insolvency, receivership or
other similar events and other similar exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness (or, in the case of a Person which is a “special
purpose entity”, all of its assets).
“Non-Wholly-Owned Subsidiary” means any Subsidiary of a Person which is not a
Wholly-Owned Subsidiary of such Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Note” means any promissory note delivered by the Borrower pursuant to Section
2.10(e).
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made,


24



--------------------------------------------------------------------------------





delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Original Effective Date” means February 3, 2015.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent Guaranty” means the Amended and Restated Guaranty dated as of the date
hereof from the Company in favor of the Administrative Agent for the benefit of
the Lenders.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to such term in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:


25



--------------------------------------------------------------------------------





(a)    Liens imposed by law for Taxes that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
(g)    any interest or title of a licensor, lessor or sublicensor or sublessor,
or a licensee, lessee or sublicensee or sublessee, in the property or rights
subject to any lease, license or sublicense or concession agreement in the
ordinary course of business;
(h)    Liens arising from repurchase agreements described in clause (e) of the
definition of the term “Cash Equivalents”;
(i)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary;
(j)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;
(k)    Liens that are contractual or statutory rights of set-off;
(l)    Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;


26



--------------------------------------------------------------------------------





(m)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(n)    Liens securing Indebtedness and other obligations in an aggregate
principal amount not to exceed $5,000,000 at any one time; and
(o)    Liens, if any, securing the Indebtedness and other obligations in respect
of this Agreement, the KeyBank 2015 Credit Agreement, the Wells Fargo Credit
Agreement and the KeyBank 2017 Credit Agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (d), (n) or (o)
above.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), within the meaning of Section 3(2) of ERISA, subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Pro Forma Basis” means, with respect to any calculation required to be made on
a “Pro Forma Basis” under this Agreement, that such calculation shall give pro
forma effect to all acquisitions (and all issuances, incurrences or assumptions
of Indebtedness in connection therewith, with any such Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
and all sales, transfers or other dispositions (and all repayments, retirements
or defeasances of Indebtedness in connection therewith) that have occurred
during (or, if such calculation is being made for the purpose of determining
whether any Facility Increase may be made, since the beginning of) the four
consecutive fiscal quarter period of the Company most recently ended on or prior
to such date as if they occurred on the first day of such four consecutive
fiscal quarter period (including expected cost savings (without duplication of
actual cost savings) to the extent (a) such cost savings would be permitted to
be reflected in pro forma financial information complying with the requirements
of Article 11 of Regulation S‑X under the Securities Act as interpreted by the
Staff of the SEC, and as certified by a Financial Officer or (b) in the case


27



--------------------------------------------------------------------------------





of an acquisition, such cost savings are factually supportable and have been
realized or are reasonably expected to be realized within 24 months following
such acquisition; provided if any cost savings included in any pro forma
calculations based on the expectation that such cost savings will be realized
within 24 months following such acquisition shall at any time cease to be
reasonably expected to be so realized within such period, then on and after such
time pro forma calculations required to be made hereunder shall not reflect such
cost savings). If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).
“Public-Sider” means a Lender or any representative of such Lender that has
notified the Borrower and the Administrative Agent in writing that it does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Real Estate Asset” means, at any time of determination, any fee or leasehold
interest then directly owned in whole or in part by the Borrower or any of its
Subsidiaries or Investment Affiliates in any property or any integrated
properties.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Recourse Indebtedness” means any Indebtedness (or the portion thereof) that is
not Nonrecourse Indebtedness.
“Recourse Secured Indebtedness” means the aggregate outstanding principal amount
of Secured Indebtedness that is Recourse Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b).
“REIT” means a real estate investment trust under the provisions of §856 of the
Code that meets the requirements of §857(a) of the Code.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and their respective directors, officers, partners, members,
trustees, employees, agents and advisors.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
in the event any of the Lenders shall be a Defaulting Lender, then for so long
as such Lender is a Defaulting Lender, “Required Lenders” means Lenders
(excluding all Defaulting Lenders) having Revolving Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Revolving Credit


28



--------------------------------------------------------------------------------





Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.04, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01A, in the joinder agreement described in
Section 2.04(b)(iv), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $500,000,000.
“Revolving Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction (a) the numerator of which is the total Revolving Credit
Exposures and (b) the denominator of which is the total Revolving Commitments;
provided that in calculating the total Revolving Credit Exposures for purposes
of Section 2.12(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and its Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01 and Section 2.03.
“Revolving Maturity Date” means February 28, 2022, subject to extension as
provided in Section 2.21.


29



--------------------------------------------------------------------------------





“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“S&P” means S&P Global Ratings and its successors.
“Sanctioned Country” means at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement,
“Sanctioned Countries” include the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Indebtedness” means the aggregate outstanding principal amount of Total
Indebtedness which is secured by a Lien on any properties or assets (other than
assets consisting of equipment and other non-Real Estate Assets that are subject
to leases and/or purchase-money Liens).
“Series” has the meaning assigned to such term in Section 2.04(c)(ii).
“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets is in excess of the total amount of their liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of
their assets is greater than the probable liability on their existing debts as
such debts become absolute and matured; (c) they are then able and expect to be
able to pay their debts (including, without limitation, contingent debts and
other commitments) as they mature; and (d) they have capital sufficient to carry
on their business as conducted and as proposed to be conducted.


30



--------------------------------------------------------------------------------





“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each Material Subsidiary of the Borrower that is
party to the Subsidiary Guaranty, subject to Section 5.12.
“Subsidiary Guaranty” means the Amended and Restated Guaranty dated as of the
date hereof from the Subsidiary Guarantors in favor of the Administrative Agent
for the benefit of the Lenders.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


31



--------------------------------------------------------------------------------





“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
“Swingline Lender” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and KeyBank National Association in its capacity as a
lender of Swingline Loans hereunder, and its successors in such capacity as
provided in Section 2.05(e).
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Asset Value” means the sum of the following, without duplication: (a) the
undepreciated book value, after any impairments, of all Real Estate Assets (or
the Borrower’s pro-rata share thereof, for any Real Estate Assets that are not
wholly-owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower),
determined in accordance with GAAP; plus (b) the book value, after any
impairments, of Mortgage Notes receivable held by the Borrower and its
Wholly-Owned Subsidiaries so long as (1) such Mortgage Note is not more than 120
days past due or otherwise in payment default after giving effect to applicable
cure periods or (2) such Mortgage Note was acquired by the Borrower or such
Wholly-Owned Subsidiary and was in default at the time of such acquisition (a
“Distressed Mortgage Note”);
provided, that (i) not more than 30% of the aggregate Total Asset Value may be
attributable to assets consisting of investments in Investment Affiliates,
income-producing Real Estate Assets other than hotels or similar hospitality
properties, Development Properties, Unimproved Land, Real Estate Assets
undergoing Major Renovations, and Mortgage Notes receivable, (ii) not more than
5% of the Total Asset Value may be attributable to Distressed Mortgage Notes,
(iii) not more than 20% of Total Asset Value may be attributable to investments
in Investment Affiliates, (iv) not more than 15% of Total Asset Value may be
attributable to Development Properties, and (v) not more than 5% of Total Asset
Value may be attributable to Unimproved Land.


32



--------------------------------------------------------------------------------





“Total Indebtedness” means the sum of (a) the outstanding principal amount of
all Indebtedness of the Company, the Borrower and their consolidated
subsidiaries and the Company’s, the Borrower’s and such consolidated
subsidiaries’ pro rata share of all Indebtedness of Investment Affiliates minus
(b) solely for purposes of calculating the financial covenants in Section
6.12(a), Section 6.12(b), Section 6.12(c) and Section 6.12(e), unrestricted cash
and Cash Equivalents of the Borrower and its Wholly-Owned Subsidiaries (other
than unrestricted cash and Cash Equivalents that are on hand on the Effective
Date and held for tender to shareholders or the buy-back of shares) in excess of
$10,000,000.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unencumbered Adjusted Net Operating Income” means, for any fiscal period, the
total Adjusted Net Operating Income attributable to all Unencumbered Properties
for such period.
“Unencumbered Asset Value” means the aggregate undepreciated book value, after
any impairments, of all Unencumbered Properties, determined in accordance with
GAAP.
“Unencumbered Property” means a Real Estate Asset that meets each of the
following criteria (with each such Real Estate Asset that meets such criteria
being an Unencumbered Property):
1.
The Real Estate Asset is 100% fee owned or ground leased under an Eligible
Ground Lease by the Borrower or a Wholly-Owned Subsidiary of the Borrower that
is a Subsidiary Guarantor (subject to release as provided in Section 5.12).

2.
The owner or ground lessee of such Real Estate Asset is not subject to any
Bankruptcy Event.

3.
The Real Estate Asset is improved with one or more completed hotel properties
for which a certificate of occupancy (or its equivalent in the applicable
jurisdiction) has been issued.

4.
The Real Estate Asset is not, and if such Real Estate Asset is owned or leased
by a Subsidiary, the Borrower’s direct or indirect ownership interests in such
Subsidiary are not, otherwise directly or indirectly subject to any Lien (other
than Permitted Encumbrances) or any Negative Pledge or other agreement that
prohibits the creation of a Lien to secure the Obligations (or a guaranty
thereof) or prohibits the transfer of any owned Real Estate Asset (or such
ownership interests) or entitles another Person



33



--------------------------------------------------------------------------------





to the benefit of a Lien on such Real Estate Asset (or such ownership interests)
pursuant to an “equal and ratable” clause or similar arrangement.
5.
The Real Estate Asset is not subject to any Environmental Liability or otherwise
in violation of Environmental Laws, in each case, that would materially impair
the value of such Real Estate Asset.

6.
The Real Estate Asset is free of any structural defects that would materially
impair the value of such Real Estate Asset, unless such defect is covered by
insurance.

7.
The Real Estate Asset is located in the United States or Canada.

Notwithstanding that a Real Estate Asset meets all of the foregoing criteria, so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower shall have the option at any time by notice to
the Administrative Agent to designate any such Real Estate Asset as not
constituting an “Unencumbered Property” for purposes of this Agreement.
Thereafter, at any time by notice to the Administrative Agent, the Borrower may
re-designate any such Real Estate Asset as an Unencumbered Property so long as
at the time of such designation, such Real Estate Asset meets each of the
foregoing criteria.
“Unimproved Land” means land on which no development (other than Improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled in the next eighteen (18) months.
“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets.
“Unsecured Interest Expense” means for any fiscal period, the amount of
Consolidated Interest Expense on all Unsecured Indebtedness. Unsecured Interest
Expense shall be equal to the greater of (i) the actual Consolidated Interest
Expense on all Unsecured Indebtedness, and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness using an assumed
interest rate of 6.0% per annum.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wells Fargo Credit Agreement” means that certain Term Loan Agreement, dated as
of October 22, 2015, by and among the Borrower, Wells Fargo Bank, N.A., as
administrative agent, and the lenders and other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


34



--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of a Person means any subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


35



--------------------------------------------------------------------------------





SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company, the Borrower or any Subsidiary at “fair value”, as
defined therein. If one or more of the Borrower, its Subsidiaries or any
Investment Affiliate (i) acquires (including, without limitation, by merger or
consolidation or another combination with any Person) any Real Estate Asset
having a fair market value in excess of $25,000,000 or (ii) sells, transfers or
disposes of any Real Estate Asset having a fair market value equal or greater
than $25,000,000 (including as a result of the sale of the Equity Interests of
any such Person or a division or line of business of such Person), then for
purposes of calculating compliance with the covenants contained in Section 6.12,
and otherwise for purposes of calculating or determining the Leverage Ratio,
Secured Indebtedness, Total Asset Value, Recourse Secured Indebtedness,
Consolidated Fixed Charges, Consolidated Tangible Net Worth, Unencumbered
Adjusted Net Operating Income, Unsecured Interest Expense, Unencumbered
Properties and Unencumbered Asset Value, such calculations and determinations
shall be made on a Pro Forma Basis.
ARTICLE II    

THE CREDITS
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time in U.S. Dollars during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.10) in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments. Within


36



--------------------------------------------------------------------------------





the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Revolving
Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing, and any notice of a Swingline Loan


37



--------------------------------------------------------------------------------





Borrowing shall be made in accordance with Section 2.05(b). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
and signed by an Authorized Officer of the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and account number to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04    Incremental Facilities.
(a)    Incremental Facility Request. The Borrower may, by written notice to the
Administrative Agent on one or more occasions on or after the Effective Date,
elect to request (A) an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Commitments”) and/or (B) the establishment of one
or more new term loan commitments (the “New Term Loan Commitments”, and together
with the New Revolving Commitments, the “Incremental Commitments”), by an
aggregate amount of $350,000,000 that would result in the sum of all Revolving
Commitments (both existing Revolving Commitments and New Revolving Commitments)
plus all New Term Loan Commitments, if any, not exceeding $850,000,000 in the
aggregate (each such amount in addition to the Revolving Commitments as of the
Effective Date, a “Facility Increase” and the maximum aggregate increase, the
“Maximum Increase Amount”) and not less than $25,000,000 per request (or such
lesser amount which shall be approved by Administrative Agent or such lesser
amount that shall constitute the difference between the Maximum Increase Amount
and the sum of all such New Revolving Commitments plus New Term


38



--------------------------------------------------------------------------------





Loan Commitments obtained prior to such date), and integral multiples of
$5,000,000 in excess of that amount. Each such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Revolving Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days, nor more than
30 Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each Lender or other Eligible Assignee who agrees to
provide all or a portion of the New Revolving Commitments being referred to
herein as a “New Revolving Lender” and each Lender or other Eligible Assignee
who agrees to provide all or portion of the New Term Loan Commitments being
referred to herein as a “New Term Loan Lender”, as applicable) to whom the
Borrower proposes any portion of such New Revolving Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that any Lender or other Eligible Assignee approached to provide all or
a portion of the New Revolving Commitments or New Term Loan Commitments, as
applicable, may elect or decline, in its sole discretion, to provide a New
Revolving Commitment or New Term Loan Commitment, as applicable.
(b)    Conditions to Effectiveness of Facility Increase. Such New Revolving
Commitments or New Term Loan Commitments, as applicable, shall become effective
as of such Increased Amount Date, subject to the satisfaction of each of the
following conditions precedent, as determined by the Administrative Agent in its
good faith judgment:
(i)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;
(ii)    the representations and warranties made or deemed made by the Borrower
in any Loan Document shall be true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on the effective date of such Incremental Commitments, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on and as of such
earlier date);
(iii)    the New Revolving Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to, and executed and delivered by, the
Borrower, the New Revolving Lender and/or the New Term Loan Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, and each New Revolving Lender and New Term Loan Lender, as applicable,
shall be subject to the requirements set forth in Section 2.17, and any


39



--------------------------------------------------------------------------------





New Revolving Lender and/or New Term Loan Lender who is not already a Lender
shall become a Lender hereunder;
(iv)    the Borrower shall make any payments required pursuant to Section 2.16
in connection with the New Revolving Commitments;
(v)    the Borrower shall deliver or cause to be delivered any promissory notes,
certificates, legal opinions, resolutions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction,
consistent with those delivered on the Effective Date under Section 4.01;
(vi)    as requested by the Administrative Agent, the Loan Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and continue to guaranty the
Obligations under the Loan Documents, as modified by the applicable Facility
Increase and the implementation thereof; and
(vii)    the Borrower shall have paid, pursuant to separate agreements between
the Borrower and the Administrative Agent, the arranger for the Facility
Increase, the New Revolving Lenders and/or the New Term Loan Lenders, (A) all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the applicable Facility Increase and (B) any fees that the Borrower has
agreed to pay to the arranger for the Facility Increase, the New Revolving
Lenders and/or the New Term Loan Lenders in connection with such Facility
Increase.
(c)    Additional Facility Increase Matters.
(i)    On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the New Revolving Lenders,
and each of the New Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Lenders
and New Revolving Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Commitments to the
Revolving Commitments, (b) each Revolving Lender shall automatically and without
further act be deemed to have assigned to each of the New Revolving Lenders, and
each such New Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans will be held by existing
Revolving Lenders and New Revolving Lenders ratably in accordance with


40



--------------------------------------------------------------------------------





their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (c) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each loan
made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Revolving Loan and (d) each New Revolving Lender shall become a Revolving Lender
with respect to the New Revolving Commitment and all matters relating thereto.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any of the transactions effected
pursuant to this Section 2.04.
(ii)    On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.
(iii)    The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof (y)
the New Revolving Commitments or the Series of New Term Loan Commitments, as
applicable, and (z) in the case of each notice to any Lender with a Commitment,
the respective interests in such Lender’s Loans, in each case subject to the
assignments contemplated by this Section 2.04.
(iv)    The terms and provisions of the New Revolving Loans shall be identical
to the existing Revolving Loans. Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Revolving Maturity Date of the existing Revolving Loans, but may permit
voluntary prepayment, (b) the applicable New Term Loan maturity date of each
Series shall be no earlier than the latest Revolving Maturity Date of the
existing Revolving Loans, and (c) any guarantees provided in respect of the New
Term Loans shall also guarantee the other Obligations.
(v)    Each joinder agreement executed in connection with a Facility Increase
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.04, subject to approval by the Borrower; provided however, that
any amendments that adversely affect a Lender shall be subject to Section 9.02.
Notwithstanding anything to the contrary set forth in this Agreement (including
the first proviso to Section 9.02(b)), such permitted amendments shall include
(A) amendments to the definition of “Required Lenders” to provide that “Required
Lenders” shall be those Lenders having Revolving Credit Exposures, unused
Commitments and outstanding New Term Loans in


41



--------------------------------------------------------------------------------





representing more than 50% of the sum of the total Revolving Credit Exposures,
unused Commitments and outstanding New Term Loans and (B) amendments to Section
2.18(b) and (c) and the last paragraph of Article VII to provide for the pro
rata sharing amount the Revolving Loans and the New Term Loans based on the
respective total amount of such Loans. All such amendments and joinder
agreements entered into with the applicable Loan Parties by the Administrative
Agent which comply with the provisions of this Section 2.04 shall be binding and
conclusive on all Lenders.
SECTION 2.05    Swingline Loans. Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (ii) the aggregate principal amount of
all outstanding Swingline Loans exceeding $45,000,000, (iii) such Swingline
Lender’s Revolving Credit Exposure exceeding its Revolving Commitment or
(iv) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that no Swingline Lender shall make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans. The Borrower may, at any time and from time
to time, reduce the Swingline Commitment of any Swingline Lender with the
consent of such Swingline Lender; provided that the Borrower shall not reduce
the Swingline Commitment of any Swingline Lender if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied.
(a)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(b)    Each Swingline Lender acknowledges and agrees that (i) its obligation to
make its ratable portion of a requested Swingline Loan shall not be affected by
the failure of any other Swingline Lender to make its ratable portion of such
Swingline Loan on the date of such


42



--------------------------------------------------------------------------------





Swingline Loan and (ii) no Swingline Lender shall be responsible for any other
Swingline Lender’s failure to make its ratable portion of a requested Swingline
Loan on the date of such Swingline Loan.
(c)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Revolving Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day no later than 5:00
p.m. New York City time on such Business Day, and if received after 12:00 noon,
New York City time, on a Business Day shall mean no later than 10:00 a.m. New
York City time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Lender’s
Revolving Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to such Swingline Lenders the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lenders. Any
amounts received by a Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to such Swingline Lenders, as their interests may appear; provided
that any such payment so remitted shall be repaid to such Swingline Lenders or
to the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


43



--------------------------------------------------------------------------------





(d)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(e) above.
SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period, and subject to the terms and
conditions of this Agreement, such Issuing Bank agrees to issue such requested
Letters of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control and to the
extent that any such letter of credit application or other agreement contains a
grant of a security interest by the Borrower or any Subsidiary or purports to
create any such Lien, such grant shall be ineffective, null and void, and no
such security interest or Lien shall be created pursuant thereto.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory,
that at the time of such funding is the subject of any Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement. The letters of credit issued by the Issuing


44



--------------------------------------------------------------------------------





Banks under the Existing Credit Agreement and listed on Schedule 2.06 shall be
deemed to be Letters of Credit hereunder.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
identity of the Issuing Bank to issue such Letter of Credit (it being agreed
that the Letters of Credit shall be issued on a proportionate basis by each
Issuing Bank to the greatest extent practicable), the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$45,000,000, (ii) (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by the Issuing Bank at such time plus (y) the aggregate amount of
all LC Disbursements made the Issuing Bank that have not yet been reimbursed by
or on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment (unless otherwise agreed by such Issuing Bank), (iii) no Lender’s
Revolving Credit Exposure shall exceed its Revolving Commitments and (iv) the
sum of the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit with a one-year term may provide for the automatic renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (ii) above)


45



--------------------------------------------------------------------------------





so long as such Letter of Credit permits the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Once an automatic renewal Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized the Issuing Bank to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the date referred to in clause (ii) above; provided, however, that the
Issuing Bank shall not permit any such extension if it has received written
notice on or before the day that is seven Business Days before the Non-Extension
Notice Date from any Lender or the Administrative Agent that a Default or Event
of Default has occurred and is continuing directing the Issuing Bank not to
permit such extension. Notwithstanding the foregoing, a Letter of Credit may
have an expiration date that is not more than twelve (12) months after the
Revolving Maturity Date so long as (x) the Borrower shall provide cash
collateral to the Administrative Agent pursuant to and in accordance with
Section 2.06(j) on or prior to sixty (60) days before the Revolving Maturity
Date in an amount equal to 102% of the LC Exposure with respect to all such
Letters of Credit with expiry dates after the Revolving Maturity Date, (y) the
obligations of the Borrower under this Section 2.06 in respect of such Letters
of Credit shall survive the Revolving Maturity Date and shall remain in effect
until no such Letters of Credit remain outstanding and (z) each Lender shall
remain obligated hereunder, to the extent any such cash collateral, the
application thereof or reimbursement in respect thereof is required to be
returned to the Borrower by the Administrative Agent after the Revolving
Maturity Date until no such Letters of Credit remain outstanding.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Revolving Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.


46



--------------------------------------------------------------------------------





(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Revolving Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance


47



--------------------------------------------------------------------------------





whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then


48



--------------------------------------------------------------------------------





Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank.
(i)    The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(c). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i) above.
(j)    Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Issuing Bank or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposures
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or (B) required by Section 2.06(c),
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Issuing Bank and the
Revolving Lenders, an amount in cash equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment


49



--------------------------------------------------------------------------------





of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement, with any remaining
balance returned to the Borrower. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (including all interest or profits, if any, on the
investment thereof) (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.
SECTION 2.07    Funding of Borrowings. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account as is designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing as of the date of such Borrowing.


50



--------------------------------------------------------------------------------





SECTION 2.08    Interest Elections. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by an Authorized Officer of
the Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


51



--------------------------------------------------------------------------------





(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein and subject to the next sentence, at the end of such Interest Period such
Borrowing shall be continued as a Eurodollar Revolving Borrowing with a
one-month Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.09    Termination and Reduction of Commitments. Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon one or more events specified in such notice, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date


52



--------------------------------------------------------------------------------





and (ii) to the Administrative Agent for the account of the Swingline Lenders
the then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the fifth Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Revolving Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    Subject to the terms of the Register, which shall be controlling, the
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1 or Exhibit D-2
hereto, as applicable. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note(s) and interest thereon
shall at all times (including after assignment pursuant to Section 9.04), unless
such assignee elects not to receive a Note be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to prior notice in accordance with paragraph (b) of
this Section.


53



--------------------------------------------------------------------------------





(a)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and all amounts, if any, payable pursuant to
Section 2.16.
SECTION 2.12    Fees. From the Effective Date until (but excluding) the earlier
of the Debt Rating Pricing Election Date and the last day of the Availability
Period, the Borrower agrees to pay to the Administrative Agent, for the pro rata
account of each Revolving Lender, a commitment fee, computed at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
of each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(a)    From and after the Debt Rating Pricing Election Date, the Borrower agrees
to pay to the Administrative Agent, for the account of each Revolving Lender, a
facility fee, which shall accrue at the Facility Fee Rate (as set forth in the
definition of Applicable Rate) on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
Debt Rating Pricing Election Date to but excluding the date on which such
Commitment terminates; provided that, if such Revolving Lender continues to have
any Revolving Credit Exposure after its Revolving Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on


54



--------------------------------------------------------------------------------





the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof; provided that any facility fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13    Interest. The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


55



--------------------------------------------------------------------------------





(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate or the Federal
Funds Effective Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;


56



--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary herein or otherwise, the Borrower may revoke any pending
Borrowing Request requesting a Eurodollar Borrowing or Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing (to the extent of the
affected Eurodollar Borrowings or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for an ABR Borrowing.


57



--------------------------------------------------------------------------------





SECTION 2.15    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


58



--------------------------------------------------------------------------------





(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert into,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of (x) the operation of Section 2.04 or
(y) a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The


59



--------------------------------------------------------------------------------





Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
SECTION 2.17    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. Without duplication of Section 2.17(a)
or (b) above, the Loan Parties shall indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Administrative Agent shall reasonably
cooperate, at no cost to the Administrative Agent or any Lender, with efforts by
Borrower to recover any Taxes or Other Taxes which the Borrower reasonably
believes were incorrectly or illegally imposed.


60



--------------------------------------------------------------------------------





(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (1) The Administrative Agent or any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent or any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    the Administrative Agent and any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which the Administrative Agent becomes the Administrative Agent or such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request


61



--------------------------------------------------------------------------------





of the Borrower or the Administrative Agent), an executed IRS Form W-9
certifying that the Administrative Agent or such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may


62



--------------------------------------------------------------------------------





provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed versions of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall


63



--------------------------------------------------------------------------------





repay to such indemnified party the amount paid over pursuant to this paragraph
(g) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to,
or apply for or seek any refund of any Taxes for or on behalf of, the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 S. Dearborn, Floor L2, Chicago, Illinois 60603-2300, except
payments to be made directly to the Issuing Bank or Swingline Lenders as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and


64



--------------------------------------------------------------------------------





fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater


65



--------------------------------------------------------------------------------





of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) [funding swingline participations], Section 2.06(d)
[funding letter of credit participations], Section 2.06(e) [funding ABR loan to
reimburse letter of credit disbursement], Section 2.07(b) [agent loan
pre-funding], Section 2.18(d) [agent pre-funding of borrower repayments] or
Section 9.03(c) [lender indemnity], then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(a)    If (w) any Lender requests compensation under Section 2.15, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or
each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee


66



--------------------------------------------------------------------------------





that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and the applicable
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments, and
(iv) in the case of any such assignment resulting from a Lender’s refusal to
consent to a proposed amendment, modification, waiver, termination or consent,
the assignee shall approve the proposed amendment, modification, waiver,
termination or consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a) and
facility fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(b);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders that are


67



--------------------------------------------------------------------------------





Revolving Lenders in accordance with their respective Revolving Percentages but
only to the extent that the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees payable pursuant to Section 2.12(b) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.12(c) with respect to such Defaulting Lender’s LC Exposure not so reallocated
or cash collateralized shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lenders shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any newly
made Swingline Loan or L/C Exposure related to any newly issued or increased
Letter of Credit shall be allocated


68



--------------------------------------------------------------------------------





among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or the Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Swingline Lender or the Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, each Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.
SECTION 2.21    Extension of Revolving Maturity Date. The Borrower shall have
two (2) options (which shall be binding on the Revolving Lenders), exercisable
by written notice to the Administrative Agent (which shall promptly notify each
of the Lenders) given no more than 180 days nor less than 30 days prior to the
then Revolving Maturity Date (the date of such written notice, the “Notice
Date”), to extend the Revolving Maturity Date for a period of six (6) months per
extension. Upon delivery of such notice, the Revolving Maturity Date shall be
extended for six (6) months per extension so long as the following conditions
are satisfied: (i) no Default or Event of Default has occurred and is continuing
as of the Notice Date; (ii) the representations and warranties made or deemed
made by the Borrower in any Loan Document shall be true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of the Notice Date, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (iii) the
Borrower shall have paid an extension fee equal to 0.075% of the aggregate
outstanding amount of the Revolving Commitments (to the Administrative Agent for
the ratable benefit of the Revolving Lenders) for each extension, determined and
payable as of the Notice Date.


69



--------------------------------------------------------------------------------





ARTICLE III    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. (i) Each of the Company and the Borrower
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
own or lease its properties and to carry on its business as now conducted and,
(ii) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (A) each
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its properties and to carry on its business as now
conducted and (B) each of the Company, the Borrower and each Subsidiary is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company, the Borrower or any of its Subsidiaries or any order judgment or
decree of any Governmental Authority, in each case to the extent such violation
of applicable law or regulation or such violation of the charter, by-laws or
other organizational documents of a Subsidiary could reasonably be expected to
have a Material Adverse Effect, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company, the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company, the Borrower or any
of its Subsidiaries, in each case to the extent that such violation or default
could reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company,
the Borrower or any of its Subsidiaries (other than Liens arising under the Loan
Documents).


70



--------------------------------------------------------------------------------





SECTION 3.04    Financial Condition; No Material Adverse Effect. The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Company and its
subsidiaries (i) as of and for the fiscal year ended December 31, 2016, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2017,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(a)    Since September 30, 2017, no event, development or circumstance has
occurred which has had, or would reasonably be expected to have, a Material
Adverse Effect.
SECTION 3.05    Properties. Each of the Company, the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for Permitted
Encumbrances, Liens permitted by Section 6.02, or minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes. Each of the Real Estate
Assets included as Unencumbered Properties for purposes of this Agreement
satisfies the requirements for an Unencumbered Property set forth in the
definition thereof. As of the Effective Date, Schedule 3.05 sets forth a list of
each Unencumbered Property and whether such Unencumbered Property is subject to
an Eligible Ground Lease.
(a)    Each of the Company, the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company, the Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06    Litigation and Environmental Matters. There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against the Company, the Borrower or any of its Subsidiaries (i) that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions. As of the date of this Agreement, the
Company, the Borrower and its Subsidiaries have no material Contingent
Obligations that are not disclosed in the financial statements referred to in
Section 3.04 or listed as a Disclosed Matter.
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse


71



--------------------------------------------------------------------------------





Effect, none of the Company, the Borrower or any of its Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(b)    Since the date of this Agreement to the knowledge of the Borrower, there
has been no change in the status of the Disclosed Matters that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Company, the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
SECTION 3.08    Investment Company Status. None of the Company, the Borrower or
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Company, the Borrower and its Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10    ERISA. As of the date of this Agreement, none of the Company or
any of its subsidiaries or any of their respective ERISA Affiliates (i)
maintains, contributes to or has any obligation with respect to, or during the
preceding five plan years has maintained, contributed to or had any obligation
with respect to, any Plan or (ii) has any liability to the PBGC, the Internal
Revenue Service or any trust established under Title IV of ERISA. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11    Disclosure. As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could


72



--------------------------------------------------------------------------------





reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other written reports, financial
statements, certificates or other written information furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished) when so furnished or
delivered contained any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information and
forward looking statements, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time, it being understood that projections as to future events and forward
looking statements are not viewed as facts and that the actual results may vary
from such projections or forward looking statements and such variances may be
material.
SECTION 3.12    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, the Borrower, any Subsidiary or,
to the knowledge of the Company or the Borrower, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Company, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transaction will violate any Anti-Corruption Law or applicable
Sanctions. Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The Borrower and its Subsidiaries are in compliance in all material respects
with the Patriot Act.
SECTION 3.13    Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).


73



--------------------------------------------------------------------------------





SECTION 3.14    Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary (other than
Excluded Subsidiaries) and material Investment Affiliate of the Borrower and (b)
except as disclosed on Schedule 3.14, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments of any
nature relating to any Equity Interests owned by the Borrower or any Subsidiary
in any Subsidiary or Investment Affiliate.
SECTION 3.15    Solvency. The Loan Parties, taken as a whole, are, and after
giving effect to the incurrence of all Loans and Obligations being incurred in
connection herewith will be, Solvent.
SECTION 3.16    REIT Status. The Company is organized and operating as a REIT.
SECTION 3.17    Insurance. The Company, the Borrower and its Subsidiaries
maintain (either directly or indirectly by causing its tenants to maintain)
insurance on their material real estate assets with financially sound and
reputable insurance companies (or through self-insurance provisions), in such
amounts, with such deductibles and covering such properties and risks as is
prudent in the reasonable business judgment of the Borrower.
SECTION 3.18    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV    

CONDITIONS
SECTION 4.01    Effective Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement in the form of this Agreement, and
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Borrower and the other Loan
Parties and Venable LLP, special Maryland counsel to the Borrower, in each case,
in form and substance reasonably acceptable to


74



--------------------------------------------------------------------------------





the Administrative Agent and covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.
(c)    The Administrative Agent shall have received the following items from the
Borrower:
(i)    Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;
(ii)    Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;
(iii)    Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;
(iv)    Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Transactions, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties;
(v)    The most recent annual audited and quarterly unaudited financial
statements of the Company and its subsidiaries;
(vi)    UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;
(vii)    If a Borrowing is to be made on the Effective Date, written money
transfer instructions in form and substance reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and signed by an
officer of the Borrower, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;
(viii)    Compliance certificate substantially in the form of Exhibit E,
executed by a Financial Officer of the Borrower, demonstrating compliance with
the financial covenants set forth in Section 6.12 on a pro-forma basis as of the
Effective Date based on the financial statements for the fiscal quarter ended
September 30, 2017 and after giving effect to the


75



--------------------------------------------------------------------------------





Transactions (assuming a borrowing of all amounts intended to be borrowed on the
Effective Date and the application of proceeds of such borrowings to the
repayment of Indebtedness intended to be repaid therefrom); and
(ix)    A certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced on or before the date hereof, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
(e)    The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least five
(5) Business Days prior to the date of this Agreement that it shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on January 31, 2018 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except to the extent that
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of such earlier date).


76



--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made) and all Letters
of Credit shall have expired or terminated or been cancelled, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (who shall make the same
available to the Lenders promptly following receipt):
(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (if applicable), all certified by one of
its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the


77



--------------------------------------------------------------------------------





Company and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    Subject to Section 9.14, the Company further agrees to clearly label the
financial statements described in clauses (a) and (b) (collectively, “Financial
Statements”) with a notice stating: “Confidential Financial Statements to be
Provided to All Lenders, Including Public-Siders” before delivering them to the
Administrative Agent.
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a compliance certificate in the form attached hereto as Exhibit E
signed by a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.12, together with any updates to Schedules EGL, ES and 3.05 and
financial reporting to support the financial covenant calculations and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided, that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(e) that are either (x) filed with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Company’s web site shall be deemed delivered to
the Administrative Agent hereunder.
(f)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;


78



--------------------------------------------------------------------------------





(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business; REIT Status; Stock Listing. The
Borrower will, and will cause the Company and each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises except in cases (other than the maintenance of the legal existence of
any Loan Party) where failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. The Borrower shall cause the Company to maintain its REIT status
under the Code. The Borrower shall cause the common Equity Interests of the
Company to at all times be listed for trading on the New York Stock Exchange or
another nationally-recognized stock exchange. The Borrower shall cause the
Company to own substantially all of its properties and assets and conduct
substantially all of its business activities through the Borrower and its
Subsidiaries.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause the
Company and each of its Subsidiaries to, pay its obligations (other than its
obligations with respect to Indebtedness), including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower, the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause the Company and each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse


79



--------------------------------------------------------------------------------





Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance (including through self-insurance) in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause the Company and each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause the Company and each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (which shall make such request through, coordinate any such
visit with, and be accompanied by, the Administrative Agent) to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (provided that the Borrower or its representatives shall
be afforded the opportunity to participate in any discussions with its executive
officers and independent accountants) all at such reasonable times during normal
business hours and upon reasonable prior notice and, in the case of the
Administrative Agent (and any Lender in accordance with Section 9.03 if an Event
of Default exists), at the expense of the Borrower, but absent an Event of
Default, not more frequently than twice each calendar year.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause the
Company and each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and the Letters of Credit will be issued only to support,
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned


80



--------------------------------------------------------------------------------





Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 5.09    Accuracy of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.
SECTION 5.10    Notices of Asset Sales, Encumbrances or Dispositions. The
Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than ten (10) Business Days after (x) an encumbrance with a Lien
on any Unencumbered Property to secure Indebtedness in excess of $25,000,000 or
(y) the sale or other transfer of any Unencumbered Property or any other Real
Estate Asset, in each case for consideration in excess of $25,000,000. In
addition, simultaneously with delivery of any such notice, the Borrower shall
deliver to the Administrative Agent (A) a certificate of an Authorized Officer
of the Borrower certifying that both at the time of and immediately after giving
effect to any such encumbrance, sale or transfer, no Default or Event of Default
has occurred and is continuing and (B) an updated schedule of all Unencumbered
Properties.
To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.
If such proposed transaction is permitted hereunder, upon request of the
Borrower, the Administrative Agent shall, at the Borrower’s expense, take all
such action reasonably requested by the Borrower to release the guarantee
obligations under the Subsidiary Guaranty of any Subsidiary that owns or
ground-leases the Real Estate Asset being sold, encumbered or transferred.
SECTION 5.11    Additional Guarantors; Additional Unencumbered Properties.
 Unless such Subsidiary is not required to become a Subsidiary Guarantor
pursuant to Section 5.12, with respect to any new Material Subsidiary created or
acquired after the Effective Date (which, for the purposes of this paragraph
(a), shall include any existing Material Subsidiary that ceases to be an
Excluded Subsidiary), within the time period required by Section 5.11(c) below,
cause such new Material Subsidiary (A) to become a party to the Subsidiary
Guaranty and (B) to deliver to the


81



--------------------------------------------------------------------------------





Administrative Agent those items that were delivered by each Subsidiary
Guarantor on or prior to the Effective Date pursuant to Section 4.01.
(a)    Upon the addition of any new Real Estate Asset as an Unencumbered
Property after the Effective Date, within the time period required by Section
5.11(c) below, the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying that such Real
Estate Asset satisfies the eligibility criteria set forth in the definition of
“Unencumbered Property”.
(b)    The Borrower shall deliver the items described in and required by clauses
(a) and (b) above on or before the fifteenth (15th) day of the month following
the month in which such Subsidiary Guarantor or Unencumbered Property was
created, acquired or added (or such later date to which the Administrative Agent
may agree). Thereafter, the Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out the Transactions.
SECTION 5.12    Releases of Guaranties. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 9.02) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.02 or (ii) under the circumstances described in
paragraphs (b) and (c) below.
(a)    At such time as the Loans and the other Obligations shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Guarantors shall be released from their obligations under the
Guaranties (other than those expressly stated to survive such termination), all
without delivery of any instrument or performance of any act by any Person.
(b)    If the Company achieves one (1) Investment Grade Rating, the Subsidiary
Guarantors shall be released from their obligations under the Subsidiary
Guaranty (other than those expressly stated to survive such termination) and the
Material Subsidiaries shall not be required to provide a Subsidiary Guaranty,
except that any Material Subsidiary that is liable for any Recourse Indebtedness
(whether secured or unsecured, and including any guarantee obligations in
respect of indentures or otherwise) shall nonetheless be required to be a
Subsidiary Guarantor and to provide a Subsidiary Guaranty for any Real Estate
Asset of such Subsidiary Guarantor to be treated as an Unencumbered Property for
purposes of this Agreement. In addition, if any Subsidiary Guarantor no longer
meets the definition of “Material Subsidiary” (including as a result of the
designation of any Unencumbered Property as no longer constituting Unencumbered
Property), upon the request


82



--------------------------------------------------------------------------------





of the Borrower and so long as no Default shall have occurred and be continuing
or would result therefrom, such Subsidiary shall be released from its
obligations under the Subsidiary Guaranty (other than those expressly stated to
survive such termination).
ARTICLE VI    

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and all Letters of
Credit shall have expired or terminated or been cancelled, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit the
Company or any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness that will cause a breach of the financial covenants set forth in
Section 6.12.
SECTION 6.02    Liens. The Borrower will not, and will not permit the Company or
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens securing Secured Indebtedness, the incurrence of which will not
cause a breach of the financial covenants set forth in Section 6.12; and
(c)    other Liens on a property which is not an Unencumbered Property, so long
as such Liens would not constitute or result in a Default or an Event of Default
under this Agreement.
Notwithstanding the foregoing provisions of this Section 6.02, the failure of
any Unencumbered Property to comply with the requirements set forth in the
definition of “Unencumbered Property” shall result in such Unencumbered
Property’s no longer qualifying as Unencumbered Property under this Agreement,
but such disqualification shall not by itself constitute a Default or Event of
Default, unless such non-qualification otherwise constitutes or results in a
Default or Event of Default.
SECTION 6.03    Fundamental Changes; Changes in Business; Asset Sales. The
Borrower will not, and will not permit the Company or any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, (including all or substantially all of the Equity Interests in any
of its


83



--------------------------------------------------------------------------------





Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (and
subject to compliance with Section 5.11(a) as applicable) (i) any Person may
merge into the Company or the Borrower in a transaction in which the Company or
the Borrower is the surviving entity, (ii) any Person (other than the Company or
the Borrower) may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary,
(iv) any Subsidiary may liquidate or dissolve or merge into, or sell, transfer,
lease or otherwise dispose of its assets to another Person and (v) the Borrower
and/or the Company may sell, transfer or otherwise dispose of the Equity
Interests in any of its Subsidiaries if (x) the Borrower determines in good
faith that such sale, transfer, liquidation, dissolution, merger or disposition
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders and (y) no Default or Event of Default has occurred and is
continuing, or would occur after giving effect thereto.
(a)    The Borrower will not, and will not permit the Company or any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
(b)    The Borrower will not, and will not permit the Company or any Subsidiary
to, sell, encumber, transfer or otherwise dispose of any asset unless the
Borrower complies with Section 5.10 to the extent applicable, and after giving
effect thereto the Borrower is in compliance with the financial covenants set
forth in Section 6.12 and no Default or Event of Default exists or would result
therefrom.
SECTION 6.04    [Reserved].
SECTION 6.05    Swap Agreements. The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
SECTION 6.06    Restricted Payments. If a Default or an Event of Default has
occurred and is continuing, the Borrower will not declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except the Borrower
may make Restricted Payments to its partners pursuant to the terms of the Fourth
Amended and Restated Agreement of Limited


84



--------------------------------------------------------------------------------





Partnership of the Borrower which result in distributions to the Company for any
fiscal year in an amount equal to the amount required to be distributed by the
Company to its shareholders with respect to such fiscal year or pursuant to
Section 858 or 860 of the Code in order to maintain REIT status of the Company
and avoid the payment of federal income or excise tax.
SECTION 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit the Company or any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Company, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower, the Company and their
respective Wholly-Owned Subsidiaries not involving any other Affiliate, (c)
payment of compensation and benefits arising out of employment and consulting
relationships in the ordinary course of business (including, without limitation,
conversions of such compensation and benefits to equity under the terms of any
long term incentive plan) and (d) any Restricted Payment permitted by
Section 6.06.
SECTION 6.08    [Reserved].
SECTION 6.09    Sale and Leaseback. The Borrower will not, and will not permit
the Company or any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby the Company, the Borrower or such Subsidiary shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that the Company, the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, except to the extent that such sale is otherwise
permitted by this Agreement and the obligations under such lease, if treated as
Indebtedness, would not result in the occurrence of a Default or an Event of
Default.
SECTION 6.10    Changes in Fiscal Periods. Unless required by law, regulation or
order of Governmental Authority, the Borrower will not (i) permit the fiscal
years of the Company, and the Borrower and its Subsidiaries to end on a day
other than December 31 or (ii) change the Company’s, the Borrower’s or its
Subsidiaries’ method of determining fiscal quarters; provided that if such
change is required by such law, regulation or order, the Borrower shall give the
Administrative Agent prior written notice of such change.
SECTION 6.11    Payments and Modifications of Subordinate Debt. The Borrower
will not, and will not permit the Company or any Subsidiary to, make or offer to
make any payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds (whether scheduled or
voluntary) with respect to principal or interest on any Indebtedness which is
subordinate to the Obligations if such action would violate the subordination
terms applicable to such Indebtedness.


85



--------------------------------------------------------------------------------





SECTION 6.12    Financial Covenants. As of the end of any fiscal quarter of the
Borrower (or at all times, in the case of Section 6.12(g)(i) below), the
Borrower will not permit:
(a)    Leverage Ratio. The ratio of Total Indebtedness as of such date to
Consolidated EBITDA for the period of four (4) consecutive quarters then ended
(the “Leverage Ratio”) to exceed 6.0 to 1.0; provided that (x) such ratio may
exceed 6.0 to 1.0 following a Major Acquisition so long as (i) such ratio does
not exceed 6.0 to 1.0 as of the end of more than two (2) consecutive fiscal
quarters following such Major Acquisition and (ii) such ratio does not exceed
6.5 to 1.0 as of any such date of determination and (y) for purposes of
calculating such ratio, not more than 25% of the aggregate Consolidated EBITDA
may be attributable to assets consisting of investments in Investment
Affiliates, income-producing Real Estate Assets other than hotels or similar
hospitality properties, Development Properties, Unimproved Land, Real Estate
Assets undergoing Major Renovations, and Mortgage Notes receivable.
(b)    Secured Leverage Ratio. The ratio of the aggregate amount of all Secured
Indebtedness to Total Asset Value to exceed 45%.
(c)    Recourse Secured Leverage Ratio. The ratio of the aggregate amount of all
Recourse Secured Indebtedness to Total Asset Value to exceed 10%.
(d)    Fixed Charge Coverage Ratio. For any period of four consecutive fiscal
quarters of the Borrower then ended, the ratio of Consolidated EBITDA for such
period to Consolidated Fixed Charges for such period to be less than 1.50 to
1.0.
(e)    Consolidated Tangible Net Worth. Consolidated Tangible Net Worth to be
less than the sum of (i) $1,649,834,973 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Company, the Borrower and their
Subsidiaries to third parties after September 30, 2017.
(f)    Unsecured Interest Coverage Ratio. The ratio of Unencumbered Adjusted Net
Operating Income for any period of four consecutive fiscal quarters of the
Company then ended to Unsecured Interest Expense for such period to be less than
2.0 to 1.0.
(g)    Minimum Number of Unencumbered Assets and Minimum Unencumbered Asset
Value. (i)At any time, there to be fewer than five (5) Unencumbered Properties;
and (ii) as of the end of any fiscal quarter, Unencumbered Asset Value to be
less than $250,000,000.
ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:


86



--------------------------------------------------------------------------------





(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any Subsidiary in or in connection with this Agreement
and the other Loan Documents or any amendment or modification hereof or thereof
or waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;
(e)    the Company, the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender); provided, however,
that if any such default (other than a failure to comply with Section 5.01(a),
(b) or (d)) is capable of being cured but cannot by its nature be cured within
such thirty (30) day grace period and so long as the Borrower shall have
commenced cure within such thirty (30) day grace period and shall, at all times
thereafter, diligently prosecute such cure to completion, the Borrower shall
have an additional period, not to exceed an additional thirty (30) days, to cure
such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date;
(f)    the Company, the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after the expiration of the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior


87



--------------------------------------------------------------------------------





to its scheduled maturity; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or a voluntary
refinancing of such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    the Company, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company, the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)    the Company, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money (to the extent not covered
by insurance as to which the insurer has been notified of such judgment or order
and has not issued a notice denying coverage thereof or to the extent not
indemnified by Inland American Real Estate Trust Inc. after Inland American Real
Estate Trust, Inc. has been notified of such judgment or order) in an aggregate
amount in excess of $75,000,000 shall be rendered against the Company, the
Borrower, any Wholly‑Owned Subsidiary of the Borrower or any combination thereof
and the same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company, the Borrower or any such Subsidiary to enforce any such judgment, which
action is not stayed or bonded pending appeal;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company, the Borrower and its Subsidiaries in an aggregate
amount exceeding $75,000,000; or


88



--------------------------------------------------------------------------------





(m)    the Borrower or any other Loan Party shall disavow, revoke or terminate
(or attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document; or this Agreement, a Guaranty
or any other Loan Document shall cease to be in full force and effect (except as
a result of the express terms thereof);
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;


89



--------------------------------------------------------------------------------





(a)    Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;
(b)    Third, to pay interest then due and payable on the Loans and unreimbursed
LC Disbursements ratably;
(c)    Fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements ratably;
(d)    Fifth, to pay an amount to the Administrative Agent equal to one hundred
two percent (102%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unreimbursed LC Disbursements,
to be held as cash collateral for such Obligations;
(e)    Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;
(f)    Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and
(g)    Eighth, to the Borrower or whoever may be legally entitled thereto.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by


90



--------------------------------------------------------------------------------





the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower, and (b) if the
Person serving as Administrative Agent is a


91



--------------------------------------------------------------------------------





Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent. Upon
any such resignation or removal, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default has occurred and is
continuing (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation or receives notice of removal, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any Joint Lead Arranger, or any other Lender and their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger, or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant


92



--------------------------------------------------------------------------------





or prospective Lender or Participant is a Disqualified Institution or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower or any other Loan Party, to it at c/o Xenia Hotels &
Resorts, Inc., 200 South Orange Avenue, Suite 2700, Orlando, Florida 32801,
Attention of Xenia Chief Financial Officer and Xenia General Counsel (Email:
financenotices@xeniareit.com);
(ii)    if to the Administrative Agent or to JPMorgan Chase Bank, N.A. as an
Issuing Bank, and/or as a Swingline Lender, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn, Floor L2, Chicago, IL 60603, Fax: 312-385-7101, Email:
cls.reb.chicago@jpmorgan.com, Attention of Kevin Berry, with a copy to JPMorgan
Chase Bank, N.A., 10 S. Dearborn – 19th Floor, Chicago, IL 60603, Attention of
Christian Lunt (Telecopy No. 312-325-5174; Email:
Christian.c.lunt@jpmorgan.com);
(iii)    if to Wells Fargo Bank, National Association as an Issuing Bank and/or
as a Swingline Lender to Wells Fargo Bank, National Association, 301 S. College
Street, 4th Floor, Charlotte, NC 28202, Attention: Anand J. Jobanputra, Fax:
704-715-1428, Email: anand.jobanputra@wellsfargo.com, with a copy to Wells Fargo
Bank, National Association, CRE Loan Services, 100 North Main Street, 10th
Floor, Winston‑Salem, NC 27101, Attention to Anne F. Hutchinson (Telecopy No.
866-588-0565; Email: anne.f.hutchinson@wellsfargo.com);
(iv)    if to KeyBank National Association as an Issuing Bank to KeyBank
National Association, 1675 Broadway, Suite 400, Denver, CO 80202, Attention:
Leslie Marquez, Fax: 720-904-4430, Email: leslie_marquez@keybank.com, and if to
KeyBank National Association as a Swingline Lender, to KeyBank National
Association, 1200 Abernathy Rd., NE, Suite 1550, Atlanta, GA 30328, Attention:
Jennifer C. Duke (Telecopy No. 216-370-6206; Email: Jennifer_duke@keybank.com);
and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


93



--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II if the Administrative Agent
notifies the Borrower in writing that such notices may not be delivered using
the Electronic System. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without


94



--------------------------------------------------------------------------------





limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower or the other Loan Parties, any Lender, the Issuing Bank or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, except to the extent of the gross negligence or willful misconduct of
the Administrative Agent. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
SECTION 9.02    Waivers; Amendments. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)    Subject to Section 2.14(b) and Section 9.02(c), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
written consent of the Required Lenders; provided that, notwithstanding the
foregoing, no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby (other than in each case, additional interest accruing pursuant to
Section 2.13(c)), (iii) except as provided in Section 2.21, postpone the
Revolving Maturity Date or any other scheduled date of payment of the principal
amount of any


95



--------------------------------------------------------------------------------





Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) except as expressly provided in Section
2.04(c)(v), change Section 2.18(b) or (c) or the last paragraph of Article VII
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) except as expressly provided in
(and subject to the terms of) Section 2.04(c)(v), change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release the
Company from its obligations under the Guaranty without the written consent of
each Lender; provided further that (x) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lenders, as the case may
be, (y) no such agreement shall amend or modify Section 2.20 without the prior
written consent of the Administrative Agent, the Swingline Lenders and the
Issuing Bank and (z) no such agreement shall amend or modify the provisions of
Section 2.06 or any letter of credit application and any bilateral agreement
between the Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Borrower
and the Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Administrative Agent and the Issuing
Bank, respectively.
(b)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement. The Administrative Agent
shall promptly provide a copy of any such amendment to the Lenders.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Joint Lead Arrangers listed on the cover page hereof and their Affiliates,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent, in connection with the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated),


96



--------------------------------------------------------------------------------





(iii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iv) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that the Borrower shall not be liable for the reasonable fees
and expenses of more than one separate law firm (which shall be selected by the
Administrative Agent and reasonably acceptable to the Required Lenders) at any
one time for the Administrative Agent and the Lenders as a whole (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable, at any one time for the
Administrative Agent and the Lenders as a whole); provided, further, that in the
case of a conflict of interest where the Lenders affected by such conflict
inform the Borrower of such conflict, the Borrower shall also be responsible for
the reasonable fees and expenses of such additional counsel (which shall be
reasonably acceptable to each such Lender and shall include, if necessary, local
and regulatory counsel in each appropriate jurisdiction and regulatory field) as
is necessary to eliminate such conflict.
(a)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower, its Affiliates, its creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related


97



--------------------------------------------------------------------------------





expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lenders under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lenders,
as the case may be, such Lender’s Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lenders in their capacity as such.
(c)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this clause (d) shall relieve
the Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions, except to the extent
such damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(d)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
SECTION 9.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the


98



--------------------------------------------------------------------------------





Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(a)    (1)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Revolving Lender (other than a Defaulting Lender) immediately
prior to giving effect to such assignment;
(C)    the Issuing Bank; and
(D)    each Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


99



--------------------------------------------------------------------------------





(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the


100



--------------------------------------------------------------------------------





Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f), it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law


101



--------------------------------------------------------------------------------





that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)    Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment, or grant of a
security interest; provided that no such pledge or assignment, or grant of a
security interest, shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.
(d)    Disqualified Institutions. (1) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Borrower of an
Assignment


102



--------------------------------------------------------------------------------





and Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
or participation in violation of this clause (e)(i) shall not be void, but the
other provisions of this clause (e) shall apply.
(i)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, at its own expense, the assigning or participating lender shall
promptly use commercially reasonable efforts to cause such assignment or
participation to be cancelled and unwound and any such Disqualified Institution
shall fully cooperate with the Borrower and such lender and take all such action
as either of them shall request to promptly cancel and unwind such assignment or
participation. If such assignment or participation is not unwound or cancelled
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or (B)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.
(iii)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”)


103



--------------------------------------------------------------------------------





on the Electronic System, including that portion of the Electronic System that
is designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the


104



--------------------------------------------------------------------------------





Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept such electronic signatures in
any form or format other than telecopy or emailed .pdf without its prior written
consent or preclude the Administrative Agent from requiring the subsequent
delivery of original signatures.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


105



--------------------------------------------------------------------------------





(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors, in each case on
a need to know basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section), (b) to the extent requested by any Governmental
Authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Person agrees to inform the Borrower promptly thereof to the
extent not prohibited by law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement


106



--------------------------------------------------------------------------------





or the enforcement of rights hereunder, (f) to the extent necessary or desirable
to establish, enforce or assert any claims or defenses in connection with any
legal proceeding by or against the Administrative Agent, the Issuing Bank or any
Lender, (g) (i) to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii)  any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
in each case subject to the other confidentiality provisions set forth in this
Section (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (g) so long as such Person is not listed on such DQ List), (h) with the
consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Company, the
Borrower, or any of their Subsidiaries or Related Parties or (iii) is
independently developed by the Administrative Agent, the Issuing Bank or any
Lender without use of or reference to the Information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For the purposes of this Section, “Information” means all information received
from the Company, the Borrower, any Subsidiary or any of their respective
Related Parties relating to the Company, the Borrower, any Subsidiary or their
respective businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to such disclosure; provided that, in the case of information received
from the Company, the Borrower, any Subsidiary or such Related Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.
SECTION 9.13    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


107



--------------------------------------------------------------------------------





(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
SECTION 9.14    Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.
(b)    The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.15    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


108



--------------------------------------------------------------------------------





SECTION 9.16    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act. The Borrower
shall, and shall cause each Subsidiary to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act.
SECTION 9.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of this Agreement and the other Loan Documents (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties and the Joint Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Credit Parties and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Credit Party and each Joint Lead Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither any Credit Party nor any Joint Lead Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Credit Parties and the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither any Credit Party nor any Joint Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates. The Borrower agrees that it will not assert any claim against
any Credit Party or any Joint Lead Arranger based on an alleged breach of
fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.
SECTION 9.18    Acknowledgment and Consent to Bail-In of EAA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


109



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.19    Transitional Arrangements.
(a)    Existing Credit Agreement Superseded. This Agreement shall amend and
restate the Existing Credit Agreement in its entirety, except as provided in
this Section 9.19 and Section 2.06(a). On the Effective Date, the rights and
obligations of the parties under the Existing Credit Agreement and the “Notes”
defined therein shall be subsumed within and be governed by this Agreement and
the Notes; provided however, that any of the “Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement shall, for
purposes of this Agreement, remain outstanding and be Loans hereunder. The
Lenders’ interests in such Loans and participations in Letters of Credit shall
remain outstanding and be reallocated on the Effective Date in accordance with
each Lender’s Revolving Commitments. On the Effective Date, (x) the Revolving
Commitments shall continue in effect, and each Person listed on Schedule 2.01A
attached to this Agreement shall be a Lender under this Agreement with the
Revolving Commitment set forth opposite its name on such Schedule 2.01A, (y)
each Person listed on Schedule 2.01B attached to this Agreement shall be a
Swingline Lender under this Agreement with the Swingline Commitment set forth
opposite its name on such Schedule 2.01B, and (z) each Person listed on Schedule
2.01C attached to this Agreement shall be an Issuing Bank under this Agreement
with the Letter of Credit Commitment set forth opposite its name on such
Schedule 2.01C.
(b)    Interest and Fees Under Existing Credit Agreement. All interest and all
commitment, facility and letter of credit fees and other expenses owing or
accruing under or in respect of the Existing Credit Agreement shall be
calculated as of the Effective Date (prorated in the case of any fractional
periods), and shall be paid on the Effective Date in accordance with the method
specified in the Existing Credit Agreement, as if the Existing Credit Agreement
were still in effect.


110



--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
XHR LP
 
 
By: XHR GP, Inc.,
       its general partner
 
 
 
 
By:
/s/ ATISH SHAH
 
 
 
 
 
Name:
Atish Shah
 
 
 
 
 
Title:
Executive Vice President



                                                                                                                                                                                                                                                                                                                                        

























--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender, Issuing Bank and
Swingline Lender
 
 
 
 
 
 
 
By:
/s/ CHRISTIAN LUNT
 
 
 
 
 
Name:
Christian Lunt
 
 
 
 
 
Title:
Executive Director






--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender, Issuing Bank and Swingline
Lender
 
 
 
 
 
 
 
By:
/s/ ANAND J. JOBANPUTRA
 
 
 
 
 
Name:
Anand J. Jobanputra
 
 
 
 
 
Title:
Senior Vice President






--------------------------------------------------------------------------------





 
 
KEYBANK NATIONAL ASSOCIATION, as Lender, Issuing Bank and Swingline Lender
 
 
 
 
 
 
 
By:
/s/ NATHAN WEYER
 
 
 
 
 
Name:
Nathan Weyer
 
 
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ JACK REDHEAD
 
 
 
 
 
Name:
Jack Redhead
 
 
 
 
 
Title:
Senior Vice President






--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ JOHN C. ROWLAND
 
 
 
 
 
Name:
John C. Rowland
 
 
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------





 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
 
 
 
 
 
 
 
By:
/s/ DAVID BOWERS
 
 
 
 
 
Name:
David Bowers
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ ADAM JENNER
 
 
 
 
 
Name:
Adam Jenner
 
 
 
 
 
Title:
Director






--------------------------------------------------------------------------------





 
 
FIFTH THIRD BANK, an Ohio banking corporation, as Lender
 
 
 
 
 
 
 
By:
/s/ MICHAEL GLANDT
 
 
 
 
 
Name:
Michael Glandt
 
 
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------





 
 
GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
 
 
 
By:
/s/ ANNIE CARR
 
 
 
 
 
Name:
Annie Carr
 
 
 
 
 
Title:
Authorized Signatory






--------------------------------------------------------------------------------





 
 
MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ MICHAEL KING
 
 
 
 
 
Name:
Michael King
 
 
 
 
 
Title:
Authorized Signatory






--------------------------------------------------------------------------------





 
 
RAYMOND JAMES BANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ MATT STEIN
 
 
 
 
 
Name:
Matt Stein
 
 
 
 
 
Title:
Senior Vice President






--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
 
By:
/s/ LORI Y. JENSEN
 
 
 
 
 
Name:
Lori Y. Jensen
 
 
 
 
 
Title:
Sr. Vice President






--------------------------------------------------------------------------------





 
 
BMO HARRIS BANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ GWENDOLYN GATZ
 
 
 
 
 
Name:
Gwendolyn Gatz
 
 
 
 
 
Title:
Director






--------------------------------------------------------------------------------





 
 
PNC BANK, NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
 
By:
/s/ STEVE POTTING
 
 
 
 
 
Name:
Steve Potting
 
 
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------





 
 
REGIONS BANK, as Lender
 
 
 
 
 
 
 
By:
/s/ T. BARRETT VAWTER
 
 
 
 
 
Name:
T. Barrett Vawter
 
 
 
 
 
Title:
Vice President






--------------------------------------------------------------------------------





 
 
TD BANK, N.A., as Lender
 
 
 
 
 
 
 
By:
/s/ SEAN C. DUNNE
 
 
 
 
 
Name:
Sean C. Dunne
 
 
 
 
 
Title:
Vice President








--------------------------------------------------------------------------------







Schedule EGL

Eligible Ground Leases


Ground Lease: Entire Property


1.
Aston Waikiki Beach Hotel

2.
Hyatt Regency Santa Clara

3.
Marriott Charleston Town Center

4.
Hotel Commonwealth

5.
The Ritz-Carlton Pentagon City



Ground Lease: Partial


Convention Center at Marriott Woodlands Waterway Hotel & Convention Center





--------------------------------------------------------------------------------







Schedule ES

Excluded Subsidiaries


1.
IA Kessler Mountain Brook, L.L.C.

2.
IA Kessler Mountain Brook TRS, L.L.C.

3.
IA Kessler Charleston Meeting, L.L.C.

4.
IA Kessler Charleston Meeting TRS, L.L.C.






--------------------------------------------------------------------------------







Schedule 3.05

Unencumbered Properties
(See Attached)





--------------------------------------------------------------------------------











arcreditagmtschedule305.jpg [arcreditagmtschedule305.jpg]





--------------------------------------------------------------------------------







Schedule 3.06

Disclosed Matters


None.





--------------------------------------------------------------------------------







Schedule 3.14

Subsidiaries


Entity
 
Jurisdiction
131 East Redwood (Landlord), LLC
 
Maryland
131 East Redwood (Tenant), LLC
 
Maryland
Evanston Hotel Associates, LLC
 
Delaware
Evanston Lessee, LLC
 
Delaware
IA Gainesville TRS, L.L.C.
 
Delaware
IA Lodging Alexandria King TRS, L.L.C.
 
Delaware
IA Lodging Alexandria King, L.L.C.
 
Delaware
IA Lodging Atlanta Waverly TRS, L.L.C.
 
Delaware
IA Lodging Atlanta Waverly, L.L.C.
 
Delaware
IA Lodging Austin Arboretum GP, L.L.C.
 
Delaware
IA Lodging Austin Arboretum Limited Partnership
 
Illinois
IA Lodging Austin Arboretum LP, L.L.C.
 
Delaware
IA Lodging Austin Arboretum TRS GP, L.L.C.
 
Delaware
IA Lodging Austin Arboretum TRS Limited Partnership
 
Illinois
IA Lodging Austin Arboretum TRS LP, L.L.C.
 
Delaware
IA Lodging Burlingame TRS, L.L.C.
 
Delaware
IA Lodging Burlingame, L.L.C.
 
Delaware
IA Lodging Celebration TRS, L.L.C.
 
Delaware
IA Lodging Celebration, L.L.C.
 
Delaware
IA Lodging Charleston Lee TRS, L.L.C.
 
Delaware
IA Lodging Charleston Lee, L.L.C.
 
Delaware
IA Lodging Chicago Wabash TRS, L.L.C.
 
Delaware
IA Lodging Chicago Wabash, L.L.C.
 
Delaware
IA Lodging Dallas Akard Beverage Corporation
 
Texas
IA Lodging Dallas Akard GP, L.L.C.
 
Delaware
IA Lodging Dallas Akard LP
 
Illinois
IA Lodging Dallas Akard LP, L.L.C.
 
Delaware
IA Lodging Dallas Akard TRS GP, L.L.C.
 
Delaware
IA Lodging Dallas Akard TRS LP
 
Illinois
IA Lodging Dallas Akard TRS LP, L.L.C.
 
Delaware
IA Lodging Dallas Pearl GP, L.L.C.
 
Delaware
IA Lodging Dallas Pearl Limited Partnership
 
Delaware
IA Lodging Dallas Pearl LP, L.L.C.
 
Delaware
IA Lodging Dallas Pearl TRS Member, L.L.C.
 
Delaware
IA Lodging Dallas Pearl TRS, L.L.C.
 
Delaware






--------------------------------------------------------------------------------





IA Lodging Denver Champa TRS, L.L.C.
 
Delaware
IA Lodging Denver Champa, L.L.C.
 
Delaware
IA Lodging Denver City Center TRS, L.L.C.
 
Delaware
IA Lodging Denver City Center, L.L.C.
 
Delaware
IA Lodging Gainesville, L.L.C.
 
Delaware
IA Lodging Garden Grove Harbor L.L.C.
 
Delaware
IA Lodging Garden Grove Harbor TRS, L.L.C.
 
Delaware
IA Lodging Houston Galleria GP, L.L.C.
 
Delaware
IA Lodging Houston Galleria LP, L.L.C.
 
Delaware
IA Lodging Houston Galleria TRS GP, L.L.C.
 
Delaware
IA Lodging Houston Galleria TRS LP, L.L.C.
 
Delaware
IA Lodging Houston Galleria TRS, L.P.
 
Illinois
IA Lodging Houston Galleria, L.P.
 
Illinois
IA Lodging Houston Oaks GP, L.L.C.
 
Delaware
IA Lodging Houston Oaks LP, L.L.C.
 
Delaware
IA Lodging Houston Oaks TRS GP, L.L.C.
 
Delaware
IA Lodging Houston Oaks TRS LP, L.L.C.
 
Delaware
IA Lodging Houston Oaks TRS, L.P.
 
Illinois
IA Lodging Houston Oaks, L.P.
 
Illinois
IA Lodging Key West TRS, L.L.C.
 
Delaware
IA Lodging Key West, L.L.C.
 
Delaware
IA Lodging Lexington Newtown TRS, L.L.C.
 
Delaware
IA Lodging Lexington Newtown, L.L.C.
 
Delaware
IA Lodging Napa First TRS, L.L.C.
 
Delaware
IA Lodging Napa First, L.L.C.
 
Delaware
IA Lodging Napa Solano TRS, L.L.C.
 
Delaware
IA Lodging Napa Solano, L.L.C.
 
Delaware
IA Lodging New Orleans TRS, L.L.C.
 
Delaware
IA Lodging New Orleans, L.L.C.
 
Delaware
IA Lodging Orlando Downtown TRS, L.L.C.
 
Delaware
IA Lodging Orlando Downtown, L.L.C.
 
Delaware
IA Lodging Pittsburgh Penn DST
 
Delaware
IA Lodging Pittsburgh Penn TRS DST
 
Delaware
IA Lodging Salt Lake City TRS, L.L.C.
 
Delaware
IA Lodging Salt Lake City, L.L.C.
 
Delaware
IA Lodging San Diego TRS, L.L.C.
 
Delaware
IA Lodging San Diego, L.L.C.
 
Delaware
IA Lodging Santa Clara TRS, L.L.C.
 
Delaware
IA Lodging Santa Clara, L.L.C.
 
Delaware
IA Lodging Savannah Barnard TRS, L.L.C.
 
Delaware
IA Lodging Savannah Barnard, L.L.C.
 
Delaware
IA Lodging Savannah TRS, L.L.C.
 
Delaware
IA Lodging Savannah, L.L.C.
 
Delaware






--------------------------------------------------------------------------------





IA Lodging St. Louis TRS, L.L.C.
 
Delaware
IA Lodging St. Louis, L.L.C.
 
Delaware
IA Lodging Waikiki Beach TRS, L.L.C.
 
Delaware
IA Lodging Waikiki Beach, L.L.C.
 
Delaware
IA Lodging West Des Moines TRS, L.L.C.
 
Delaware
IA Lodging West Des Moines, L.L.C.
 
Delaware
IA Lodging Woodlands GP, L.L.C.
 
Delaware
IA Lodging Woodlands Limited Partnership
 
Illinois
IA Lodging Woodlands LP, L.L.C.
 
Delaware
IA Lodging Woodlands TRS GP, L.L.C.
 
Delaware
IA Lodging Woodlands TRS Limited Partnership
 
Illinois
IA Lodging Woodlands TRS LP, L.L.C.
 
Delaware
IA Urban Baltimore Hotel Associates I, L.L.C.
 
Maryland
IA Urban Hotels Atlanta Century TRS, L.L.C.
 
Delaware
IA Urban Hotels Atlanta Century, L.L.C.
 
Delaware
IA Urban Hotels Baltimore TRS, L.L.C.
 
Delaware
IA Urban Hotels Baltimore, L.L.C.
 
Delaware
IA Urban Hotels Birmingham TRS, L.L.C.
 
Delaware
IA Urban Hotels Birmingham, L.L.C.
 
Delaware
IA Urban Hotels Cambridge TRS, L.L.C.
 
Delaware
IA Urban Hotels Cambridge, L.L.C.
 
Delaware
IA Urban Hotels Chicago TRS, L.L.C.
 
Delaware
IA Urban Hotels Chicago, L.L.C.
 
Delaware
IA Urban Hotels Denver TRS, L.L.C.
 
Delaware
IA Urban Hotels Denver, L.L.C.
 
Delaware
IA Urban Hotels Fort Worth GP, L.L.C.
 
Delaware
IA Urban Hotels Fort Worth Limited Partnership
 
Delaware
IA Urban Hotels Fort Worth LP, L.L.C.
 
Delaware
IA Urban Hotels Fort Worth TRS GP, L.L.C.
 
Delaware
IA Urban Hotels Fort Worth TRS Limited Partnership
 
Delaware
IA Urban Hotels Fort Worth TRS LP, L.L.C.
 
Delaware
IA Urban Hotels Houston GP, L.L.C.
 
Delaware
IA Urban Hotels Houston Limited Partnership
 
Delaware
IA Urban Hotels Houston LP, L.L.C.
 
Delaware
IA Urban Hotels Houston TRS GP, L.L.C.
 
Delaware
IA Urban Hotels Houston TRS Limited Partnership
 
Delaware
IA Urban Hotels Houston TRS LP, L.L.C.
 
Delaware
IA Urban Hotels Hunt Valley TRS, L.L.C.
 
Delaware
IA Urban Hotels Hunt Valley, L.L.C.
 
Delaware
IA Urban Hotels Phoenix TRS, L.L.C.
 
Delaware
IA Urban Hotels Phoenix, L.L.C.
 
Delaware
IA Urban Hotels Washington DC Franklin TRS, L.L.C.
 
Delaware
IA Urban Hotels Washington DC Franklin, L.L.C.
 
Delaware






--------------------------------------------------------------------------------





IA Urban Hotels Washington DC Terrace TRS, L.L.C.
 
Delaware
IA Urban Hotels Washington DC Terrace, L.L.C.
 
Delaware
IA Winston Hotels Chelsea TRS, L.L.C.
 
Delaware
IA Winston Hotels Kansas City TRS, L.L.C.
 
Delaware
IA Winston Hotels Kansas City, L.L.C.
 
Delaware
Philadelphia 17 GP, LLC
 
Delaware
Philadelphia 17 LP, LLC
 
Delaware
XHR Acquisitions, LLC
 
Delaware
XHR Arlington LLC
 
Delaware
XHR Arlington TRS LLC
 
Delaware
XHR Boston Commonwealth LLC
 
Delaware
XHR Boston Commonwealth TRS LLC
 
Delaware
XHR Bottling Court, LLC
 
Delaware
XHR GP, Inc.
 
Delaware
XHR Holding, Inc.
 
Delaware
XHR Management, LLC
 
Delaware
XHR Orlando Cypress LLC
 
Delaware
XHR Orlando Cypress TRS LLC
 
Delaware
XHR Payment Manager, L.L.C.
 
Delaware
XHR Philadelphia 17 LLC
 
Delaware
XHR Philadelphia 17 TRS LLC
 
Delaware
XHR Phoenix Palms LLC
 
Delaware
XHR Phoenix Palms TRS LLC
 
Delaware
XHR Portland LLC
 
Delaware
XHR Portland TRS LLC
 
Delaware
XHR Santa Barbara LLC
 
Delaware
XHR Santa Barbara TRS LLC
 
Delaware
XHR Scottsdale Ranch LLC
 
Delaware
XHR Scottsdale Ranch TRS LLC
 
Delaware





    

















--------------------------------------------------------------------------------







SCHEDULE 2.01A
LENDERS; COMMITMENTS




Lender Name
Commitment


JPMorgan Chase Bank, N.A.




$58,000,000.00


Wells Fargo Bank, National Association




$58,000,000.00


KeyBank National Association




$58,000,000.00


Citibank, N.A.




$43,000,000.00


U.S. Bank National Association




$43,000,000.00


Bank of America, N.A.




$30,000,000.00


BMO Harris Bank, N.A.




$30,000,000.00


Credit Agricole Corporate and Investment Bank




$30,000,000.00


Fifth Third Bank, an Ohio banking corporation




$30,000,000.00


PNC Bank, National Association




$30,000,000.00


Regions Bank




$30,000,000.00


TD Bank, N.A.




$30,000,000.00


Goldman Sachs Bank USA




$10,000,000.00


Morgan Stanley Bank, N.A.




$10,000,000.00


Raymond James Bank, N.A.


$10,000,000.00


 
 
TOTAL:


$500,000,000.00










--------------------------------------------------------------------------------







SCHEDULE 2.01B
SWINGLINE LENDERS; SWINGLINE COMMITMENTS




Lender Name
Swingline Commitment


JPMorgan Chase Bank, N.A.


$15,000,000.00
Wells Fargo Bank, National Association


$15,000,000.00
KeyBank National Association


$15,000,000.00
 
 
TOTAL:
$45,000,000.00








--------------------------------------------------------------------------------







SCHEDULE 2.01C
ISSUING BANKS; LETTER OF CREDIT COMMITMENTS




Lender Name
Letter of Credit Commitment


JPMorgan Chase Bank, N.A.


$15,000,000.00
Wells Fargo Bank, National Association


$15,000,000.00
KeyBank National Association


$15,000,000.00
 
 
TOTAL:
$45,000,000.00








--------------------------------------------------------------------------------







SCHEDULE 2.06
EXISTING LETTERS OF CREDIT


None







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
            [and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]
]
3.    Borrower:        XHR LP
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement






--------------------------------------------------------------------------------





5.
Credit Agreement:    The Amended and Restated Revolving Credit Agreement dated
as of January 11, 2018 among XHR LP, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders

6.    Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:






--------------------------------------------------------------------------------





[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:_________________________________
Name:
Title:


[Consented to:]
XHR LP, as Borrower
By: XHR GP, Inc., its general partner


By:________________________________
Name:
Title:


[Consented to:]
[__________________], as Issuing Bank
By:________________________________
Name:
Title:
[__________________], as Issuing Bank
By:________________________________
Name:
Title:
[__________________], as Issuing Bank
By:________________________________





--------------------------------------------------------------------------------





Name:
Title:


[Consented to:]
[__________________], as Swingline Lender
By:________________________________
Name:
Title:
[__________________], as Swingline Lender
By:________________________________
Name:
Title:
[__________________], as Swingline Lender
By:________________________________
Name:
Title:







--------------------------------------------------------------------------------


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any collateral thereunder, (iii)
the financial condition of the Company, the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Company, the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including that it is not an Ineligible Institution), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04 thereof or delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and (v) attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that it will (i) independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, and (ii) perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.





--------------------------------------------------------------------------------





2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective permitted
successors and assigns. This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy, emailed .pdf or any other electronic
means that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by the law of the State of New York.







--------------------------------------------------------------------------------


EXHIBIT B




FORM OF BORROWING REQUEST
Date: ____________, 201_
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among XHR LP, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).


The undersigned hereby requests (select one):


c    A Borrowing of Revolving Loans


1.
On [___________], 201_ (the “Borrowing Date”).

2.
In the principal amount of $___________.

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].
    

4.
For Eurodollar Borrowings: with an Interest Period of ___ months.

5.
To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].

c    A Borrowing of Swingline Loans


1.
On [___________], 201_ (the “Borrowing Date”).

2.
In the amount of $___________.

c    The [issuance][amendment][renewal][extension] of a Letter of Credit


1.
On [___________], 201_ (the “Issuance Date”).

2.
With an expiration date of [___________].

3.
In the amount of $_______________.

4.
The name of the Issuing Bank is: [______________].

5.
The name and address of the beneficiary is: [______________].






--------------------------------------------------------------------------------





[6.
The identification number of the Letter of Credit is [______________].]

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the [Borrowing Date][Issuance Date] and after giving effect to the
requested [Borrowing][issuance, amendment, renewal or extension]:


(a)    The representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the [Borrowing Date][Issuance Date] (except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty is true and correct as of such earlier
date); and
(b)    No Default or Event of Default has occurred and is continuing.
This notice is to be considered the written confirmation of the telephone notice
required by Section 2.03 of the Credit Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------





    
Borrower

XHR LP


By:
XHR GP, Inc., its general partner



By:__________________________________
Name:
Title:













--------------------------------------------------------------------------------


EXHIBIT C-1




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among XHR LP, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]







--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among XHR LP, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).


Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8ECI from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




--------------------------------------------------------------------------------




[NAME OF LENDER]
By:      
 
Name:
 
Title:



Date: ________ __, 201[_]






--------------------------------------------------------------------------------


EXHIBIT C-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among XHR LP, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).


Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]





--------------------------------------------------------------------------------


EXHIBIT C-4




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Amended and Restated Revolving Credit
Agreement dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among XHR LP, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).


Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8ECI from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:      
 
Name:
 
Title:

Date: ________ __, 201[_]





--------------------------------------------------------------------------------






EXHIBIT D-1




FORM OF REVOLVING LOAN NOTE


$[__________]    [Date]
FOR VALUE RECEIVED, the undersigned, XHR LP, a Delaware limited partnership (the
“Borrower”), promises to pay, without offset or counterclaim, to
[_________________] (hereinafter, together with its successors in title and
permitted assigns, the “Lender”) in care of the Administrative Agent to the
Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois 60603, or
at such other address as may be specified in writing by the Administrative Agent
to the Borrower, the principal sum of [_______________] Dollars
($[______________]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Amended and
Restated Revolving Credit Agreement, dated as of January 11, 2018, among the
Lender, the Borrower, the other lending institutions named therein and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”) (as
amended, restated, replaced, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement. Unless otherwise provided herein, the rules of interpretation set
forth in Article I of the Credit Agreement shall be applicable to this Note.


The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.


Payments of both principal and interest are to be made in the currency in which
such Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.





--------------------------------------------------------------------------------





This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of, the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.


In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


This Note is exempt from State of Florida documentary stamp tax because it is
not secured by a mortgage on Florida real property and was executed by Borrower,
and delivered to the Administrative Agent and the Lender, outside of the State
of Florida. See Rule 12B-4,053(34) Fla. Admin. Code.


[Signature Page to Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


XHR LP
By:
XHR GP, Inc., its general partner



By:____________________________________
Name:
Title:











--------------------------------------------------------------------------------






REVOLVING LOANS AND PRINCIPAL PAYMENTS










Date
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance






Total




Notation
Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT D-2




FORM OF SWINGLINE LOAN NOTE
$____________
 
 
 
January __, 2018

FOR VALUE RECEIVED, the undersigned, XHR LP, a Delaware limited partnership (the
“Borrower”), promises to pay, without offset or counterclaim, to
_________________________________ (hereinafter, together with its successors in
title and permitted assigns, the “Lender”) in care of the Administrative Agent
to the Administrative Agent’s address at 10 South Dearborn, Chicago, Illinois
60603, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of
______________________________ ($____________) or, if less, the aggregate unpaid
principal amount of all Swingline Loans made by the Lender to the Borrower
pursuant to the Amended and Restated Revolving Credit Agreement, dated as of
January 11, 2018, among the Lender, the Borrower, the other lending institutions
named therein and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) (as amended, restated, replaced, extended, supplemented
or modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement. Unless otherwise provided herein, the rules of
interpretation set forth in Article I of the Credit Agreement shall be
applicable to this Note.


The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest on the principal amount unpaid at the rates
and times set forth in the Credit Agreement and in all cases in accordance with
the terms of the Credit Agreement. Late charges and other charges and default
rate interest shall be paid by Borrower in accordance with, and subject to, the
terms and conditions of the Credit Agreement. The entire outstanding principal
amount of this Note, together with all accrued but unpaid interest thereon,
shall be due and payable in full on the Maturity Date. The Lender may endorse
the record relating to this Note with appropriate notations evidencing advances
and payments of principal hereunder as contemplated by the Credit Agreement.
Such notations shall, to the extent not inconsistent with the notations made by
the Administrative Agent in the Register, be conclusive and binding on the
Borrower in the absence of manifest error; provided, however, that the failure
of any Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.


Payments of both principal and interest are to be made in the currency in which
such Swingline Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.





--------------------------------------------------------------------------------





This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of, the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty in the manner and to the extent specified in the Credit
Agreement.


In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


This Note is exempt from State of Florida documentary stamp tax because it is
not secured by a mortgage on Florida real property and was executed by Borrower,
and delivered to the Administrative Agent and the Lender, outside of the State
of Florida. See Rule 12B-4,053(34) Fla. Admin. Code.


[Signature Page to Follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


XHR LP
By:
XHR GP, Inc., its general partner



By:___________________________________
Name:
Title:









--------------------------------------------------------------------------------






SWINGLINE LOANS AND PRINCIPAL PAYMENTS


 
 
Amount of
Balance of
 
 
Amount
Principal Paid
Principal
Notation
Date
of Loan
or Prepaid
Unpaid
Made By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------


EXHIBIT E


FORM OF COMPLIANCE CERTIFICATE
For the Fiscal [Quarter][Year] ended _______________, ____
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of January 11, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among XHR LP, a Delaware limited partnership (the “Borrower”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and JPMorgan Chase Bank, N.A., as the Administrative Agent.
The undersigned Financial Officer hereby certifies, solely in [his][her]
capacity as an officer duly authorized on behalf of the Borrower, as of the date
hereof that [he][she] is the ___________________________________ of the
Borrower, and that, as such, [he][she] is authorized to execute and deliver this
Compliance Certificate (this “Certificate”) to the Administrative Agent on the
behalf of the Borrower, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report of an independent certified
public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Company and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.
2.    [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]
3.    As demonstrated by the attached calculations supporting this Compliance
Certificate, the Borrower is in compliance with the financial covenants in
Section 6.12 of the Agreement as of the last day of the [fiscal quarter][fiscal
year] ended as of the above date. The financial covenant analyses and
information set forth on the schedules attached hereto are true and correct in
all material respects on and as of the date of this Compliance Certificate.





--------------------------------------------------------------------------------





4.    [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]
5.    [Attached hereto as Exhibit A are updates to Schedule(s) [EGL], [ES] and
[3.05]]
[Signature on the following page.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ___________, ___________.


_____________________________________________
Name:
Title:











--------------------------------------------------------------------------------












[Attach Schedule of
Financial Covenant Compliance]





